Exhibit 10.1

 

 

 

 

 

AGREEMENT AND PLAN OF MERGER

by and among:

LIGAND PHARMACEUTICALS INCORPORATED,

a Delaware corporation;

MOONSTONE ACQUISITION, INC.,

a Delaware corporation;

METABASIS THERAPEUTICS, INC.,

a Delaware corporation; and

DAVID F. HALE,

as Stockholders’ Representative

 

 

Dated as of October 26, 2009

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

ARTICLE I CERTAIN DEFINITIONS

   2

ARTICLE II THE MERGER; EFFECTIVE TIME

   9

      Section 2.01

  Merger of Merger Sub into the Company.    9       Section 2.02   Effect of the
Merger.    9

      Section 2.03

  Effective Time    9

      Section 2.04

  Closing    10

      Section 2.05

  Certificate of Incorporation and Bylaws; Officers and Directors.    10

      Section 2.06

  Conversion of Company Shares.    10

      Section 2.07

  Closing of the Company’s Transfer Books.    10

      Section 2.08

  Exchange of Certificates.    11

      Section 2.09

  Company Stock Options; Company Warrants.    12

      Section 2.10

  Dissenting Shares    12

ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE COMPANY

   13

      Section 3.01

  Organization, Standing and Corporate Power.    13

      Section 3.02

  Capitalization.    14

      Section 3.03

  Authority; Non-contravention; Voting Requirements.    14

      Section 3.04

  Governmental Approvals.    15

      Section 3.05

  Company SEC Documents; Financial Statements.    15

      Section 3.06

  Legal Proceedings.    17

      Section 3.07

  Compliance With Legal Requirements; Governmental Authorizations; FDA Laws.   
17

      Section 3.08

  Information Supplied.    17

      Section 3.09

  Tax Matters.    18

      Section 3.10

  Employee Benefits and Labor Matters.    19

      Section 3.11

  Contracts.    20

      Section 3.12

  Environmental Matters.    21

      Section 3.13

  Intellectual Property.    21

      Section 3.14

  Insurance.    22

      Section 3.15

  Certain Business Relationships with Affiliates.    22

      Section 3.16

  Opinion of Financial Advisor.    22

      Section 3.17

  Brokers and Other Advisors.    22

      Section 3.18

  Section 203 of the DGCL Not Applicable; State Takeover Statutes.    22

      Section 3.19

  No Other Representations or Warranties.    22

      Section 3.20

  No Reliance.    23

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

   23

      Section 4.01

  Organization and Standing.    23

      Section 4.02

  Authority; Non-contravention.    23

      Section 4.03

  Ownership and Operations of Merger Sub.    24

      Section 4.04

  Governmental Approvals.    24

      Section 4.05

  Parent SEC Documents; Financial Statements.    24

      Section 4.06

  Legal Proceedings.    25



--------------------------------------------------------------------------------

      Section 4.07

  Compliance With Legal Requirements.    26

      Section 4.08

  Information Supplied.    26

      Section 4.09

  Tax Matters.    26

      Section 4.10

  Brokers and Other Advisors.    27

      Section 4.11

  Ownership of Company Shares.    27

      Section 4.12

  Available Funds.    27

      Section 4.13

  No Other Representations or Warranties.    27

      Section 4.14

  No Reliance.    27

ARTICLE V COVENANTS

   27

      Section 5.01

  Interim Operations of the Company.    27

      Section 5.02

  Interim Operations of Parent.    29

      Section 5.03

  No Solicitation.    30

      Section 5.04

  Company Board Recommendation.    31

      Section 5.05

  Registration Statement; Proxy Statement; Special Meeting.    32

      Section 5.06

  Filings; Other Action.    33

      Section 5.07

  Access.    34

      Section 5.08

  Publicity.    35

      Section 5.09

  Employee Benefits.    35

      Section 5.10

  Indemnification; Directors’ and Officers’ Insurance.    36

      Section 5.11

  Section 16 Matters.    37

      Section 5.12

  Plan of Reorganization.    37

      Section 5.13

  Consultants.    37

      Section 5.14

  Efforts to Satisfy Closing Conditions.    38

      Section 5.15

  Guaranteed Funding.    38

      Section 5.16

  Stockholders’ Representative.    39

ARTICLE VI CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER

   42

      Section 6.01

  Conditions to Obligations of Each Party Under This Agreement.    42

      Section 6.02

  Additional Conditions to Obligations of Parent and Merger Sub.    42

      Section 6.03

  Additional Conditions to Obligations of the Company.    43

      Section 6.04

  Estoppel.    43

ARTICLE VII TERMINATION

   43

      Section 7.01

  Termination.    43

      Section 7.02

  Effect of Termination.    45

      Section 7.03

  Termination Fee.    45

ARTICLE VIII MISCELLANEOUS PROVISIONS

   46

      Section 8.01

  Amendment.    46

      Section 8.02

  Waiver.    46

      Section 8.03

  No Survival of Representations and Warranties.    46

      Section 8.04

  Entire Agreement; Counterparts.    46



--------------------------------------------------------------------------------

      Section 8.05

  Applicable Legal Requirements; Jurisdiction; Waiver of Jury Trial.    46

      Section 8.06

  Payment of Expenses.    47

      Section 8.07

  Transfer Taxes.    47

      Section 8.08

  Assignability; No Third Party Rights.    47

      Section 8.09

  Notices.    48

      Section 8.10

  Severability.    49

      Section 8.11

  Obligation of Parent.    49

      Section 8.12

  Specific Performance.    49

      Section 8.13

  Remedies.    49

      Section 8.14

  Construction.    49

      Section 8.15

  Further Action    50

Exhibits

EXHIBIT A:  Roche CVR Agreement

EXHIBIT B:  TR Beta CVR Agreement

EXHIBIT C:  Glucagon CVR Agreement

EXHIBIT D:  General CVR Agreement

EXHIBIT E:  List of Potential Consultants



--------------------------------------------------------------------------------

INDEX OF DEFINED TERMS (NOT OTHERWISE

DEFINED IN ARTICLE I)

 

Agreement Preamble    FDA Laws Section 3.07(b) Appraisal Rights Section 2.10   
Filed Company SEC Documents Article III Preamble Bankruptcy and Equity Exception
Section 3.03(a)    Filed Parent SEC Documents Article IV Preamble Certificate of
Merger Section 2.03    Funding Extension Section 5.15(d) Closing Section 2.04   
Funding Objection Notice Section 5.15(f) Closing Date Section 2.04    IRS
Section 3.10(a) Company Preamble    Merger Recitals Company Board Recitals   
Merger Consideration Section 2.06(a)(iii) Company Change in Recommendation
Section 5.04(b)    Merger Sub Preamble Company Charter Documents Section 3.01(c)
   Non-Budgeted Capital Expenditure Section 5.01(a)(15) Company Contracts
Section 3.11(a)    Notice of Recommendation Change Section 5.04(c) Company
Disclosure Letter Article III Preamble    Outside Date Section 7.01(c) Company
Financial Statements Section 3.05(b)    Parent Preamble Company Pension Plan
Section 3.10(a)    Parent Financial Statements Section 4.05(b) Company Plan
Section 3.10(a)    Parent SEC Documents Section 4.05(a) Company Recommendation
Section 3.03(b)    Proxy Statement Section 5.05(a) Company SEC Documents Section
3.05(a)    Registration Statement Section 5.05(a) Company Share Section 3.02(a)
   Representatives Section 5.03(a) Company Stock Certificate Section 2.07   
Sarbanes-Oxley Act Section 3.05(a) Company Stockholder Approval Section 3.03(a)
   Securities Act Section 3.01(b) Competitor of Parent Section 5.16(d)   
Stockholders’ Representative Preamble Confidentiality Agreement Section 5.03(a)
   Summary Report Section 5.15(f) Consulting Committee Section 5.13(a)   
Surviving Corporation Section 2.01 D&O Insurance Policy Section 5.10(c)   
Transactions Recitals DGCL Recitals    Transfer Taxes Section 8.07 Dissenting
Shares Section 2.10    Voting Agreements Recitals Effective Time Section 2.03   
Environmental Laws Section 3.12(a)    Exchange Agent Section 2.08(a)   



--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

THIS AGREEMENT AND PLAN OF MERGER (“Agreement”) is made and entered into as of
October 26, 2009, by and among LIGAND PHARMACEUTICALS INCORPORATED, a Delaware
corporation (“Parent”); MOONSTONE ACQUISITION, INC., a Delaware corporation and
a wholly-owned Subsidiary of Parent (“Merger Sub”); METABASIS THERAPEUTICS,
INC., a Delaware corporation (the “Company”); and DAVID F. HALE as Stockholders’
Representative (the “Stockholders’ Representative”). Capitalized terms used but
not otherwise defined in this Agreement shall have the meanings given to them in
Article I.

RECITALS

WHEREAS, the respective boards of directors of each of Parent, Merger Sub and
the Company have approved the acquisition of the Company by Parent upon the
terms and subject to the conditions set forth in this Agreement;

WHEREAS, upon the terms and subject to the conditions set forth in this
Agreement, Merger Sub shall merge with and into the Company (the “Merger”) and
each Company Share that is issued and outstanding immediately before the
Effective Time (other than Dissenting Shares) will be canceled and converted
into the right to receive the Merger Consideration, all upon the terms and
subject to the conditions set forth herein;

WHEREAS, the board of directors of the Company (the “Company Board”) has, upon
the terms and subject to the conditions set forth herein, unanimously and duly
adopted resolutions (i) determining that the transactions contemplated by this
Agreement, including the Merger (collectively, the “Transactions”), are
advisable and in the best interests of the Company and its stockholders,
(ii) approving this Agreement and the Transactions in accordance with the
Delaware General Corporation Law (the “DGCL”), (iii) directing that this
Agreement be submitted to the stockholders of the Company for adoption, and
(iv) recommending that the stockholders of the Company adopt this Agreement and
approve the Transactions;

WHEREAS, the boards of directors of Parent and of Merger Sub have, upon the
terms and subject to the conditions set forth herein, unanimously and duly
approved and declared advisable this Agreement and the Transactions, and Parent,
in its capacity as the sole stockholder of Merger Sub, has adopted this
Agreement, in each case, in accordance with the DGCL;

WHEREAS, as an inducement to Parent’s willingness to enter into this Agreement,
simultaneously with the execution of this Agreement, Parent and certain
stockholders of the Company owning in the aggregate approximately 28% of the
Outstanding Company Shares have executed and delivered to the Company voting
agreements (the “Voting Agreements”);

WHEREAS, for U.S. federal income tax purposes, it is intended that the Merger
not qualify as a tax-free reorganization within the meaning of Section 368(a) of
the Code and the Treasury Regulations promulgated thereunder; and

WHEREAS, Parent, Merger Sub and the Company desire to make certain
representations, warranties, covenants and agreements in connection with the
Merger and the other transactions contemplated by this Agreement and also to
prescribe certain conditions to the Merger as specified herein;

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, Parent,
Merger Sub and the Company hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

For purposes of the Agreement:

“Acquisition Proposal” shall mean any unsolicited, bona fide offer or proposal
(other than an offer or proposal made or submitted by Parent or Merger Sub or
any of their Affiliates) relating to a possible Acquisition Transaction.

“Acquisition Transaction” shall mean any transaction or series of related
transactions (other than the transactions contemplated by this Agreement)
involving or resulting in: (i) any acquisition or purchase by any Person or
“group” (as defined in or under Section 13(d) of the Exchange Act), directly or
indirectly, of more than 20% of the total outstanding voting securities of the
Company, or any tender offer or exchange offer that, if consummated, would
result in the Person or “group” (as defined in or under Section 13(d) of the
Exchange Act) making such offer beneficially owning more than 20% of the total
outstanding voting securities of the Company; (ii) any merger, consolidation,
share exchange, business combination, acquisition of securities,
recapitalization, tender offer, exchange offer or other similar transaction
involving the Company pursuant to which the stockholders of the Company
immediately before the consummation of such transaction would hold less than 80%
of the equity interests in the surviving or resulting entity of such transaction
immediately after consummation thereof; or (iii) any sale (other than the sale
of laboratory equipment), lease, exchange, transfer, license, acquisition or
disposition of assets (other than the ‘7133 Program) constituting more than 10%
of the assets of the Company (measured by either book or fair market value
thereof) or the net revenues or net income of the Company and the Company
Subsidiaries taken as a whole.

“Actual Net Cash Amount” shall mean the Net Cash Amount calculated as of the
Determination Date and set forth in a certificate delivered by an executive
officer of the Company to Parent on the first Business Day following the
Determination Date.

“Adjusted Reference Amount” shall mean the Reference Amount (i) plus the amount,
if any, by which the Actual Net Cash Amount exceeds the Target Net Cash Amount
or (ii) minus the amount, if any, by which the Target Net Cash Amount exceeds
the Actual Net Cash Amount.

“Affiliate” shall mean a Person who is related to another Person such that such
Person directly or indirectly controls, is directly or indirectly controlled by
or is directly or indirectly under common control with such other Person.

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which the banks in New York, New York or San Diego, California are authorized by
applicable Legal Requirement or executive order to be closed.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Company Equity Plans” shall mean the Metabasis Therapeutics, Inc. Amended and
Restated 2001 Equity Incentive Plan, the Company ESPP, and the Metabasis
Therapeutics, Inc. 2004 Non-Employee Directors Stock Option Plan, in each case,
as amended from time to time.

“Company ESPP” shall mean the Company’s 2004 Employee Stock Purchase Plan, as
amended from time to time.

“Company Intellectual Property” shall mean the Intellectual Property, IP
Licenses and Software held for use or used in the business of the Company or any
Company Subsidiary as presently conducted.

 

2



--------------------------------------------------------------------------------

“Company Material Adverse Effect” shall mean, in reference to any fact,
circumstance, event, change or occurrence, any such fact, circumstance, event,
change or occurrence that, individually or in the aggregate with all other
facts, circumstances, events, changes or occurrences, has or would reasonably be
expected to have a material adverse effect on the results of operations or
financial condition of the Company and the Company Subsidiaries, taken as a
whole, other than changes, events, occurrences or effects arising out of,
resulting from or attributable to (i) changes in conditions in the United States
or global economy or capital or financial markets generally, including changes
in interest or exchange rates, (ii) conditions (or changes therein) in any
industry or industries in which the Company and the Company Subsidiaries
operate, (iii) any change in Legal Requirements or GAAP or interpretation of any
of the foregoing, (iv) acts of war, sabotage or terrorism, or any escalation or
worsening of any such acts of war, sabotage or terrorism threatened or underway
as of the date of this Agreement, (v) storms, earthquakes or other natural
disasters, (vi) any action taken by the Company or any Company Subsidiary as
contemplated or permitted by this Agreement or with Parent’s consent, (vii) the
initiation of any litigation by any stockholder of the Company relating to this
Agreement or the Merger, (viii) any decline in the market price, or change in
trading volume, of the capital stock of the Company or any failure of the
Company to meet revenue or earnings projections, either published by the Company
or any third party (provided that this exception shall not prevent or otherwise
affect a determination that any changes, state of facts, circumstances, events
or effects underlying a change described in this clause (viii) has resulted in,
or contributed to, a Company Material Adverse Effect), (ix) any adverse changes,
developments, circumstances, events or occurrences relating to the Company’s
ongoing research programs to the extent resulting from an action by Parent or
any of its Affiliates, (x) the determination by, or the delay of a determination
by, the FDA, or any panel or advisory body empowered or appointed thereby, with
respect to the approval, non-approval or disapproval of any products similar to
or competitive with the Company’s product candidates, (xi) the results of any
clinical trial of one or more products or product candidates of any Person other
than the Company, (xii) the entry or threatened entry into the market of a
generic version of one or more product candidates of the Company or (xiii) the
negotiation, execution, announcement or performance of this Agreement or the
consummation of the Transactions, including the impact thereof on relationships,
contractual or otherwise, with customers, suppliers, distributors, partners,
collaborators or employees; except, in the case of the foregoing clauses (i),
(ii), (iii), (iv) and (v), to the extent that any such condition has a
materially disproportionate adverse effect on the Company and the Company
Subsidiaries, taken as a whole, relative to other companies of comparable size
to the Company and the Company Subsidiaries operating in industry or industries
in which the Company and the Company Subsidiaries operate.

“Company Options” shall mean options to purchase Company Shares from the
Company, whether granted by the Company pursuant to the Company Equity Plans or
otherwise.

“Company Programs” shall mean the drug development programs which were formerly
drug development programs of the Company before the Effective Time.

“Company Subsidiary” shall mean a Subsidiary of the Company.

“Company Warrants” shall mean all warrants issued by the Company to purchase
Company Shares.

“Confidentiality and Exclusivity Agreement” shall mean the Confidentiality and
Exclusivity Agreement dated October 9, 2009, and as thereafter extended/amended,
between Parent and the Company.

“Contract” shall mean any loan or credit agreement, bond, debenture, note,
mortgage, indenture, guarantee, lease or other contract, commitment, agreement,
instrument, arrangement, understanding, obligation, undertaking or license
(each, including all amendments thereto).

“Copyrights” shall mean all registered and unregistered copyrights (including
those in Software) and registrations and applications to register the same.

“CVR Agreements” shall mean, collectively, the Roche CVR Agreement, the TR Beta
CVR Agreement, the Glucagon CVR Agreement and the General CVR Agreement.

 

3



--------------------------------------------------------------------------------

“CVRs” shall mean, collectively, the Roche CVRs, the TR Beta CVRs, the Glucagon
CVRs and the General CVRs.

“Determination Date” shall mean the 3rd Trading Day preceding the date of the
Special Meeting.

“Encumbrance” shall mean, with respect to any property or asset, any mortgage,
easement, lien, pledge (including any negative pledge), security interest or
other encumbrance of any nature whatsoever in respect of such property or asset.

“Entity” shall mean any corporation (including any non-profit corporation),
general partnership, limited partnership, limited liability partnership, joint
venture, estate, trust, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity (including any Governmental
Entity).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“Exchange” shall mean The NASDAQ Global Market of The NASDAQ Stock Market LLC.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Executive” shall mean any executive officer of the Company.

“FDA” shall mean the United States Food and Drug Administration.

“FTE” shall mean the full time equivalent effort of one scientist with either a
B.Sc., M.S. or Ph.D. or equivalent degree consisting of 1,875 hours per year of
scientific work.

“Fund Distribution Date” shall have the meaning set forth in the General CVR
Agreement.

“Funding” shall mean the sum of (i) 100% of reasonable out-of-pocket expenses
paid to third parties by Parent or the Surviving Corporation for goods or
services actually provided after the Effective Time, or which is an account
payable of Parent or the Surviving Corporation for goods or services actually
provided after the Effective Time, in each case which relates directly to the
research and development of drug development programs which were formerly drug
development programs of the Company before the Effective Time (including,
without limitation, equipment, supplies, outsource firms, patent attorneys,
filing fees, etc.) and (ii) $350,000 per FTE (plus a proportional amount per
fractional FTE) working on or directly related to and in support of such
programs. For purposes of clarity, “Funding” shall not include any fees or
expenses incurred by any party hereto in connection with the execution of this
Agreement or the consummation of the Transactions.

“GAAP” shall mean United States generally accepted accounting principles.

“General CVR” shall mean a right having the terms and conditions set forth in
the General CVR Agreement to be issued in accordance with Section 2.06 in
respect of each Outstanding Company Share.

“General CVR Agreement” shall mean the agreement governing the terms and
conditions of the General CVRs substantially in the form attached hereto as
Exhibit D.

“General Program” shall have the meaning set forth in the General CVR Agreement.

“Glucagon CVR” shall mean a right having the terms and conditions set forth in
the Glucagon CVR Agreement to be issued in accordance with Section 2.06 in
respect of each Outstanding Company Share.

“Glucagon CVR Agreement” shall mean the agreement governing the terms and
conditions of the Glucagon CVRs substantially in the form attached hereto as
Exhibit C.

 

4



--------------------------------------------------------------------------------

“Glucagon Program” shall have the meaning set forth in the Glucagon CVR
Agreement.

“Governmental Authorization” shall mean any permit, license, registration,
qualification, certificate, clearance, variance, waiver, exemption, certificate
of occupancy, exception, franchise, entitlement, consent, confirmation, order,
approval or authorization granted by any Governmental Entity.

“Governmental Entity” shall mean any federal, state or local government or body
or any agency, authority, subdivision or instrumentality of any of the
foregoing, including any court, tribunal, department, bureau, administrative
agency, commission or board, or any quasi-governmental or private body duly
exercising any regulatory, taxing, inspecting or other governmental authority.

“Indebtedness” shall mean (i) indebtedness for borrowed money, including
indebtedness evidenced by a note, bond, debenture or similar instrument, or
(ii) obligations in respect of outstanding letters of credit, acceptances and
similar obligations created for the account of such Person.

“Indemnified Leader” shall mean each individual who is or was an officer or
director of the Company, or its Subsidiaries, at any time on or before the
Effective Time.

“Indemnified Party” shall mean each individual who is or was an officer,
director, employee or agent of the Company, or its Subsidiaries, at any time on
or before the Effective Time who is or was entitled to indemnification pursuant
to the DGCL, the Company Charter Documents or any Contract with such Person.

“Intellectual Property” shall mean all U.S. and foreign (i) Trademarks,
(ii) Patents, (iii) Copyrights, (iv) Trade Secrets and (v) databases and
compilations, including any and all electronic data and electronic collections
of data.

“IP Licenses” shall mean any license or sublicense rights in or to any
Intellectual Property.

“Knowledge of Parent” shall mean the actual knowledge of John Higgins, John
Sharp or Charles Berkman.

“Knowledge of the Company” shall mean the actual knowledge of Mark Erion, Tran
Nguyen or Barry Gumbiner.

“Legal Proceeding” shall mean any claim (presented formally to a judicial or
quasi-judicial Governmental Entity), lawsuit, court action, suit, arbitration or
other judicial or administrative proceeding.

“Legal Prohibition” shall mean any final, permanent Legal Requirement that is in
effect and that prevents or prohibits consummation of the Transactions.

“Legal Requirement” shall mean any federal, state or local law, statute, code,
ordinance, regulation, code, order, judgment, writ, injunction, decision, ruling
or decree promulgated by any Governmental Entity.

“Net Cash Amount” shall mean, as of the applicable date, an amount equal to
(i) the sum of all cash (including any payments received by the Company from the
exercise of Company Options or Company Warrants), cash equivalents, marketable
securities and accounts receivable (net of accounts receivable reserves
established as required by GAAP) held by the Company and the Company
Subsidiaries (but excluding any Roche Program Consideration and ‘7133 Program
Consideration); plus (ii) all fees and expenses actually incurred by the Company
in connection with any ‘7133 Program Transaction which is consummated before the
Effective Time; minus (iii) the sum of (A) any amount payable by the Company or
the Surviving Corporation after the Determination Date for the out-of-pocket
transaction fees and expenses of the Company to its legal and financial advisors
and accountants in connection with this Agreement and the Transactions, (B) any
amount payable by the Company or the Surviving Corporation after the
Determination Date for expenses incurred by the Company in connection with the
preparation, filing, printing and mailing of the Proxy Statement and the
solicitation of

 

5



--------------------------------------------------------------------------------

proxies for use at the Special Meeting, (C) except as otherwise covered in
subclause (D) below, all severance payments, stay bonuses and performance
bonuses payable to all employees, consultants and directors of the Company and
the Company Subsidiaries assuming that the service relationship of all such
employees, consultants and directors with the Company and the Company
Subsidiaries is terminated as of the Closing Date, even if such service
relationship in fact does continue after the Closing Date, (D) all severance
payments, stay bonuses and performance bonuses remaining payable at the Closing
Date to all employees, consultants and directors of the Company and the Company
Subsidiaries whose service relationship with the Company and the Company
Subsidiaries is terminated on or before the Closing Date, (E) the salary,
employer-tax and benefits cost of the continuation of employment of any Company
employees, as a result of the advance-notice requirements of their respective
employment agreements, beyond the Closing Date until their actual termination
date, if before the Determination Date Parent requests the Company to terminate
such employees, (F) if the Company has not before the Effective Time purchased a
“tail” prepaid policy on the D&O Insurance Policy as contemplated by the second
sentence of Section 5.10(c) below, $360,000, and (G) to the extent not included
in any other subclause of this clause (iii), all accounts payable, notes
payable, lease payables and other capital-item liabilities and other liabilities
(other than (x) non-cash items, (y) any contingent payments payable by the
Company to ARE-SD Region No. 24, LLC or its Affiliates or (z) any contingent
severance payments payable to the employees that were terminated in the
Company’s May 2009 reduction in force) of the Company and the Company
Subsidiaries; provided that all such amounts shall be determined in a manner
consistent with the manner in which such items were determined by the Company in
the most recent balance sheet included in the Company Financial Statements.

“Outstanding Company Shares” shall mean the Company Shares issued and
outstanding immediately before the Effective Time (not including, for purposes
of calculating the allocation of the Merger Consideration, any Company Shares to
be cancelled pursuant to Section 2.06(i) and (ii)).

“Parent Material Adverse Effect” shall mean, in reference to any fact,
circumstance, event, change or occurrence, any such fact, circumstance, event,
change or occurrence that, individually or in the aggregate with all other
facts, circumstances, events, changes or occurrences, has or would reasonably be
expected to have a material adverse effect on the results of operations or
financial condition of Parent and the Parent Subsidiaries, taken as a whole,
other than changes, events, occurrences or effects arising out of, resulting
from or attributable to (i) changes in conditions in the United States or global
economy or capital or financial markets generally, including changes in interest
or exchange rates, (ii) conditions (or changes therein) in any industry or
industries in which Parent and the Parent Subsidiaries operate, (iii) any change
in Legal Requirements or GAAP or interpretation of any of the foregoing,
(iv) acts of war, sabotage or terrorism, or any escalation or worsening of any
such acts of war, sabotage or terrorism threatened or underway as of the date of
this Agreement, (v) storms, earthquakes or other natural disasters, (vi) the
initiation of any litigation by any stockholder of Parent relating to this
Agreement or the Merger, (vii) any decline in the market price, or change in
trading volume, of the capital stock of Parent or any failure of Parent to meet
revenue or earnings projections, either published by Parent or any third party
(provided that this exception shall not prevent or otherwise affect a
determination that any changes, state of facts, circumstances, events or effects
underlying a change described in this clause (vii) has resulted in, or
contributed to, a Parent Material Adverse Effect), (viii) the negotiation,
execution, announcement or performance of this Agreement or the consummation of
the Transactions, including the impact thereof on relationships, contractual or
otherwise, with customers, suppliers, distributors, partners, collaborators or
employees, (ix) any action taken by Parent or any Parent Subsidiary as
contemplated or permitted by this Agreement or with the Company’s consent,
(x) the determination by, or the delay of a determination by, the FDA, or any
panel or advisory body empowered or appointed thereby, with respect to the
approval, non-approval or disapproval of any products similar to or competitive
with Parent’s product candidates, (xi) the results of any clinical trial of one
or more products or product candidates of any Person other than Parent, or
(xii) the entry or threatened entry into the market of a generic version of one
or more product candidates of Parent, except, in the case of the foregoing
clauses (i), (ii), (iii), (iv) and (v), to the extent that any such condition
has a materially disproportionate adverse effect on Parent and the Parent
Subsidiaries, taken as a whole, relative to other companies of comparable size
to Parent and the Parent Subsidiaries operating in such industry or industries.

 

6



--------------------------------------------------------------------------------

“Parent Subsidiary” shall mean a Subsidiary of Parent.

“Partner Value” shall mean the sum of any upfront Proceeds and any milestone
Proceeds, but specifically excluding any royalty Proceeds.

“Patents” shall mean all patents and pending patent applications, invention
disclosure statements, and any and all divisions, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof, any
counterparts claiming priority therefrom and like statutory rights.

“Permitted Encumbrances” shall mean: (i) Encumbrances for Taxes not yet due and
payable or for Taxes that are being contested in good faith by appropriate
proceedings; (ii) Encumbrances or imperfections of title resulting from or
otherwise relating to any of the contracts referred to in the Company Disclosure
Letter, to the extent the Company Disclosure Letter expressly identifies such
Encumbrance or imperfection of title (or such is obvious on the face of the
contract); (iii) Encumbrances or imperfections of title relating to liabilities
expressly reflected in the financial statements (including any related notes)
contained in the Company SEC Documents; (iv) Encumbrances arising from or
otherwise relating to transfer restrictions under the Securities Act and the
securities laws of the various states of the United States or foreign
jurisdictions; and (v) mechanics’, materialmen’s and similar statutory liens
arising or incurred in the ordinary course of business for amounts not overdue.

“Person” shall mean any individual or Entity.

“Proceeds” shall mean all cash and the cash equivalent of all non-cash proceeds,
where the cash equivalent of such non-cash proceeds is determined by an
independent appraiser selected by the Board of Directors of Parent in good
faith. The determination made by such appraiser shall be final and binding upon
all persons. Future streams of cash shall not be considered to be non-cash
proceeds, but the actual cash payments thereunder shall be treated as cash
proceeds if, as and when received.

“Reference Amount” shall mean $3,207,500 less $150,000 to be deposited at or
before Closing in the Stockholders’ Representative Fund.

“Roche Agreement” shall mean that certain Collaboration and License Agreement,
effective as of August 7, 2008, by and among Hoffmann-La Roche Inc., Roche Palo
Alto LLC, F. Hoffmann-La Roche Ltd. and the Company, as amended from time to
time.

“Roche CVR” shall mean a right having the terms and conditions set forth in the
Roche CVR Agreement to be issued in accordance with Section 2.06 in respect of
each Outstanding Company Share.

“Roche CVR Agreement” shall mean the agreement governing the terms and
conditions of the Roche CVRs substantially in the form attached hereto as
Exhibit A.

“Roche Program Consideration” shall mean a cash amount equal to the aggregate
Proceeds actually received by the Company on or after the date hereof and before
the Effective Time in connection with a Roche Milestone Payment Event, a Roche
Purchase Payment Event and/or a Roche Royalty Payment Event (each as defined in
the Roche CVR Agreement).

“SEC” shall mean the United States Securities and Exchange Commission.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“ ‘7133 Licensing Event” shall have the meaning set forth in the General CVR
Agreement.

 

7



--------------------------------------------------------------------------------

“ ‘7133 Licensing Option Event” shall have the meaning set forth in the General
CVR Agreement.

“ ‘7133 Program” shall mean the Company’s active program for the development of
a HepDirect prodrug of AraCMP for the treatment of hepatocellular carcinoma,
including all related Intellectual Property and other related rights of the
Company, and any and all clinical and non-clinical data compiled by the Company,
in each case arising from the Company’s operation of such program.

“ ‘7133 Program Consideration” shall mean a cash amount equal to the aggregate
Proceeds actually received by the Company on or after the date hereof and before
the Effective Time in connection with a ‘7133 Licensing Event, a ‘7133 Licensing
Option Event, a ‘7133 Sale Event and/or a ‘7133 Sale Option Event.

“ ‘7133 Program Transaction” shall mean any transaction to which the Company is
a party entered into before the Effective Time that results in a ‘7133 Licensing
Event, ‘7133 Licensing Option Event, a ‘7133 Sale Event and/or a ‘7133 Sale
Option Event.

“ ‘7133 Sale Event” shall have the meaning set forth in the General CVR
Agreement.

“ ‘7133 Sale Option Event” shall have the meaning set forth in the General CVR
Agreement.

“Software” means all computer programs, including any and all software
implementations of algorithms, models and methodologies whether in source code
or object code form, and all documentation, including user manuals and training
materials, related to any of the foregoing.

“Special Meeting” shall mean a special meeting of the stockholders of the
Company held for the purpose of considering and taking action upon this
Agreement and the Merger.

“Stockholders’ Representative Fund” shall mean the account set up for the
benefit of the Stockholders’ Representative for the reimbursement of fees and
expenses pursuant to Section 5.16(e) hereof.

“Subsidiary” shall mean an Entity that is related to another Entity such that
such other Entity directly or indirectly owns, beneficially or of record: (i) an
amount of voting securities or other interests in such Entity that is sufficient
to enable such other Entity to elect at least a majority of the members of such
Entity’s board of directors or comparable governing body; or (ii) more than 50%
of the outstanding equity interests issued by such Entity.

“Superior Proposal” shall mean any unsolicited, bona fide written offer made by
a third party unaffiliated with the Company to directly or indirectly acquire
(by way of merger, tender or exchange offer or otherwise) greater than 95% of
the Company’s assets or greater than 95% of the outstanding Company Shares
(other than Company Shares already held by such third party) that the Company
Board shall have determined in good faith (after consultation with the Company’s
outside legal counsel and financial advisor, and after taking into account,
among other things, the financial, legal and regulatory aspects of such offer
(including any financing required and the availability thereof), as well as any
revisions to the terms hereof proposed by Parent pursuant to Section 5.04(c)),
is more favorable from a financial point of view to the stockholders of the
Company than the terms of the Merger (taking into account any revisions to the
terms hereof proposed by Parent pursuant to Section 5.04(c) and is reasonably
capable of being consummated on the terms proposed.

“Target Net Cash Amount” shall mean zero.

“Tax” or “Taxes” shall mean (i) all federal, state, local or foreign taxes,
including all net income, gross receipts, capital, sales, use, ad valorem, value
added, transfer, franchise, profits, inventory, capital stock, license,
withholding, payroll, employment, social security, unemployment, excise,
severance, stamp, occupation, property and estimated taxes or other taxes any
kind whatsoever, and (ii) all interest, penalties, fines, additions to tax or
additional amounts imposed by any Governmental Entity in connection with any
item described in clause (i).

 

8



--------------------------------------------------------------------------------

“Tax Returns” shall mean any return, report, claim for refund, estimate,
information return or statement or other similar document relating to or
required to be filed with any Governmental Entity with respect to Taxes,
including any schedule or attachment thereto, and including any amendment
thereof.

“Termination Fee” shall mean $400,000; provided, however, for purposes of
Section 7.03(a) “Termination Fee” shall mean $250,000.

“TR Beta CVR” shall mean a right having the terms and conditions set forth in
the TR Beta CVR Agreement to be issued in accordance with Section 2.06 in
respect of each Outstanding Company Share.

“TR Beta CVR Agreement” shall mean the agreement governing the terms and
conditions of the TR Beta CVRs substantially in the form attached hereto as
Exhibit B.

“TR Beta Program” shall mean the Company’s active program for the development of
a thyroid receptor beta agonist for the treatment of hyperlipidemia, including
all related Intellectual Property and other related rights of the Company, and
any and all clinical and non-clinical data compiled by the Company, in each case
arising from the Company’s operation of such program.

“Trade Secrets” shall mean confidential technology, know-how, plans, data,
designs, protocols, plans, strains, molecules, works of authorship, inventions,
processes, formulae, algorithms, models and methodologies, and trade secrets as
defined in applicable state law.

“Trademarks” shall mean all registered and unregistered trademarks, service
marks, trade names, Internet domain names, designs, logos and slogans, together
with goodwill, registrations and applications relating to the foregoing.

“Trading Day” shall mean any day on which securities are traded on the Exchange.

ARTICLE II

THE MERGER; EFFECTIVE TIME

Section 2.01 Merger of Merger Sub into the Company.

Upon the terms and subject to the conditions set forth in this Agreement and in
accordance with the DGCL, at the Effective Time, Merger Sub shall be merged with
and into the Company, and the separate existence of Merger Sub shall cease. The
Company will continue as the surviving corporation in the Merger (the “Surviving
Corporation”).

Section 2.02 Effect of the Merger.

The Merger shall have the effects set forth in this Agreement and in the
applicable provisions of the DGCL, including, without limitation Section 259 of
the DGCL. Without limiting the generality of the foregoing and subject thereto,
at the Effective Time, all the property rights, privileges, immunities, powers
and franchises of the Company and Merger Sub shall vest in the Surviving
Corporation and all the debts, liabilities and duties of the Company and Merger
Sub shall become the debts, liabilities and duties of the Surviving Corporation.

Section 2.03 Effective Time

Subject to the provisions of this Agreement, Parent, Merger Sub and the Company
will cause a properly executed certificate of merger conforming to the
requirements of the DGCL (the “Certificate of Merger”) to be filed with the
Secretary of State of the State of Delaware on the Closing Date. The Merger
shall become effective at the time the Certificate of Merger is filed with the
Secretary of State of the State of Delaware, or at such later time as is agreed
to in writing by the parties hereto and specified in the Certificate of Merger
(the time at which the Merger becomes effective being referred to in this
Agreement as the “Effective Time”).

 

9



--------------------------------------------------------------------------------

Section 2.04 Closing

The closing of the Transactions (the “Closing”) will take place at 10:00 a.m.
(San Diego time) on the date (the “Closing Date”) that is the second Business
Day after the satisfaction or waiver (if such waiver is permitted and effective
under applicable Legal Requirements) of the latest to be satisfied or waived of
the conditions set forth in Article VI (excluding conditions that, by their
terms, are to be satisfied on the Closing Date), unless another time or date is
agreed to in writing by the parties. The Closing shall be held at the offices of
Stradling Yocca Carlson & Rauth located at 4365 Executive Drive, Suite 1500, San
Diego, CA 92121, unless another place is agreed to in writing by the parties.

Section 2.05 Certificate of Incorporation and Bylaws; Officers and Directors.

Unless otherwise jointly determined by Parent and the Company before the
Effective Time:

(a) Subject to Section 5.10(a), (i) the certificate of incorporation of the
Company as in effect immediately before the Effective Time shall be the
certificate of incorporation of the Surviving Corporation, until thereafter
changed or amended as provided therein or by applicable Legal Requirements, and
(ii) the bylaws of the Company as in effect immediately before the Effective
Time shall be the bylaws of the Surviving Corporation, until thereafter changed
or amended as provided therein or by applicable Legal Requirements.

(b) The directors and officers of Merger Sub immediately before the Effective
Time shall be the initial directors and officers, respectively, of the Surviving
Corporation, each to hold office in accordance with the Certificate of
Incorporation and Bylaws of the Surviving Corporation.

Section 2.06 Conversion of Company Shares.

(a) At the Effective Time, by virtue of the Merger and without any further
action on the part of Parent, Merger Sub, the Company or any stockholder of the
Company or of Merger Sub:

(i) any Company Shares then held by the Company or any wholly-owned Company
Subsidiary (or held in the Company’s treasury) shall cease to exist, and no
consideration shall be paid in exchange therefor;

(ii) any Company Shares then held by Parent, Merger Sub or any other
wholly-owned Parent Subsidiary shall cease to exist, and no consideration shall
be paid in exchange therefor;

(iii) except as provided in clauses (i) and (ii) above, each issued and
outstanding Company Share (other than Dissenting Shares) shall be converted into
the right to receive (A) an amount in cash equal to the Adjusted Reference
Amount divided by the total number of Outstanding Company Shares, (B) one Roche
CVR (C) one TR Beta CVR, (D) one Glucagon CVR, and (E) one General CVR
(collectively, the “Merger Consideration”); and

(iv) each share of Merger Sub then outstanding shall be converted into one share
of the common stock of the Surviving Corporation, such that immediately after
the Effective Time Parent shall, as the former holder of all the shares of
Merger Sub, own a number of shares of the common stock of the Surviving
Corporation equal to the number (immediately before the Effective Time) of
Outstanding Common Shares.

Section 2.07 Closing of the Company’s Transfer Books.

At the Effective Time: (a) all Company Shares outstanding immediately before the
Effective Time shall cease to exist as provided in Section 2.06 and all holders
of certificates representing Company Shares that were outstanding immediately
before the Effective Time shall cease to have any rights as stockholders of the
Company except the right to receive the Merger Consideration therefor; and
(b) the stock transfer books of the Company shall be closed with respect to all
Company Shares. No further transfer of any such Company Shares shall be made on
such stock transfer books after the Effective Time. If, after the Effective
Time, a valid certificate previously representing any Company Shares (a “Company
Stock Certificate”) is presented to the Exchange Agent, the Surviving
Corporation or Parent, such Company Stock Certificate shall be canceled and, if
it represents Outstanding Company Shares, shall be exchanged as provided in
Section 2.08.

 

10



--------------------------------------------------------------------------------

Section 2.08 Exchange of Certificates.

(a) Before the Effective Time: (i) Parent shall select a bank or trust company
(reasonably acceptable to the Company) to act as exchange agent with respect to
the payment of the Merger Consideration (the “Exchange Agent”); and (ii) Parent
shall deposit with the Exchange Agent the cash component of the Merger
Consideration, sufficient to enable the Exchange Agent to make the cash
component payments pursuant to Section 2.06 to the holders of Outstanding
Company Shares. Such cash amount deposited with the Exchange Agent shall,
pending its disbursement to such holders, be invested by the Exchange Agent in
(i) direct obligations of the United States of America, (ii) obligations for
which the full faith and credit of the United States of America is pledged to
provide for the payment of principal and interest, or (iii) money market funds
investing solely in a combination of the foregoing. Any interest and other
income resulting from such investments shall be the property of, and shall be
paid to, Parent. Parent shall promptly replace any funds deposited with the
Exchange Agent lost through any investment made pursuant to this paragraph.

(b) Promptly after the Effective Time, Parent shall cause the Exchange Agent to
mail to each Person who was, immediately before the Effective Time, a holder of
record of Company Shares a form of letter of transmittal and instructions for
use in effecting the surrender of Company Stock Certificates representing such
Company Shares in exchange for payment of the Merger Consideration therefor.
Parent shall ensure that, upon surrender to the Exchange Agent of each such
Company Stock Certificate, together with a properly completed and executed (and,
if necessary, signature-guaranteed) letter of transmittal, the holder of such
Company Stock Certificate (or, under the circumstances described in
Section 2.08(f), the transferee of the Company Shares represented by such
Company Stock Certificate) shall promptly receive in exchange therefor the
Merger Consideration (including the CVRs and any payment distributed between the
Effective Time and the time of such surrender on CVRs of that type), without
interest.

(c) On or after the one year anniversary of the Effective Time, Parent or the
Surviving Corporation shall be entitled to cause the Exchange Agent to deliver
to Parent or the Surviving Corporation any funds made available by Parent to the
Exchange Agent which have not been disbursed to holders of Company Shares, and
thereafter such holders shall be entitled to look only to Parent and the
Surviving Corporation with respect to the Merger Consideration payable and
issuable upon surrender of their Company Shares.

(d) Neither the Exchange Agent, Parent nor the Surviving Corporation shall be
liable to any holder of Company Shares for any amount properly paid to a public
official pursuant to any applicable abandoned property or escheat Legal
Requirements. If any Company Stock Certificates shall not have been surrendered
on the day immediately before the day that such property is required to be
delivered to any public official pursuant to any applicable abandoned property,
escheat or similar Legal Requirement, any such Merger Consideration in respect
thereof shall, to the extent permitted by applicable Legal Requirements, become
the property of Parent, free and clear of all claims or interest of any Person
previously entitled thereto.

(e) If any Company Stock Certificate shall have been lost, stolen or destroyed,
then, upon the making of an affidavit of that fact by the Person claiming such
Company Stock Certificate to be lost, stolen or destroyed in a form reasonably
satisfactory to Parent (together with an indemnity in form reasonably
satisfactory to Parent against any claim that may be made against the Exchange
Agent or Parent or otherwise with respect to such certificate and, if required
by Parent, the posting by such Person of a bond in such reasonable amount as
Parent may direct to support such indemnity), Parent shall cause the Exchange
Agent to pay in exchange for such lost, stolen or destroyed Company Stock
Certificate the Merger Consideration.

(f) In the event of a transfer of ownership of Company Shares which is not
registered in the transfer records of the Company, the Merger Consideration may
be paid and issued with respect to such Company Shares to a transferee of such
Company Shares if the Company Stock Certificate representing such Company Shares
is presented to the Exchange Agent, accompanied by all documents reasonably
required by the Exchange Agent to evidence and effect such transfer and to
evidence that any applicable stock transfer taxes relating to such transfer have
been paid.

 

11



--------------------------------------------------------------------------------

(g) The Surviving Corporation or Parent shall bear and pay all charges and
expenses, including those of the Exchange Agent, incurred in connection with the
exchange of the Company Shares.

(h) Parent, the Surviving Corporation and the Exchange Agent shall be entitled
to deduct and withhold from the consideration otherwise payable pursuant to the
Merger or this Agreement to any holder of Company Shares, such amounts as
Parent, the Surviving Corporation or the Exchange Agent are required to deduct
and withhold under the Code with respect to the making of such payment. To the
extent that amounts are so withheld and paid over to the appropriate Tax
authority or other Governmental Entity by Parent, the Surviving Corporation or
the Exchange Agent, such withheld amounts shall be treated for all purposes of
this Agreement as having been paid to the holder of Company Shares, in respect
of whom such deduction and withholding was made by Parent, the Surviving
Corporation or the Exchange Agent.

Section 2.09 Company Stock Options; Company Warrants.

(a) By operation of the Company Equity Plans, all outstanding Company Options,
whether or not then vested, will become fully vested and exercisable on the
Closing Date. The Company Board, by operation of existing agreements or by
resolution, will take all requisite actions such that immediately before the
Effective Time (i) each holder of outstanding Company Options shall be entitled
to exercise in full all Company Options held by such holder by paying the
exercise price therefor in exchange for the Company Shares in accordance with
the applicable Company Equity Plan, and (ii) all outstanding Company Options not
exercised pursuant to clause (i) of this Section 2.09(a) shall be terminated and
canceled without any payment or liability on the part of the Company.

(b) Unless any outstanding Company Warrant shall otherwise terminate
automatically in connection with the Transactions, between the date of this
Agreement and the Effective Time, the Company shall use reasonable best efforts
to enter into agreements with the holders of the outstanding Company Warrants to
terminate and cancel all such Company Warrants, effective immediately before the
Effective Time, without any payment or liability on the part of the Company;
provided that the ability of the Company to terminate and cancel all such
Company Warrants shall not limit in any way Parent’s obligation to consummate
the Merger and the Transactions.

(c) If any Company Warrant remains outstanding after the Effective Time and the
holder thereof exercises such Company Warrant before its expiration date, then
Parent shall issue and pay in respect of each exercised Company Warrant in
exchange for the payment of the applicable exercise price, on a
per-exercised-share basis, equivalent consideration to the Merger Consideration
(or the proceeds thereof) as is paid (if and when) in respect of each issued and
outstanding Company Share, immediately before the Effective Time, on or after
the date that such Company Warrant is exercised.

(d) As soon as practicable following the date of this Agreement, the Company
Board (or, if appropriate, any committee thereof administering the Company ESPP)
shall adopt such resolutions or take such other actions as may be required with
respect to the Company ESPP as are necessary to provide that no new offering
period shall begin under the Company ESPP after the date of this Agreement and
that the Company ESPP shall terminate, effective immediately before the
Effective Time.

Section 2.10 Dissenting Shares

Notwithstanding anything in this Agreement to the contrary, any Company Share
issued and outstanding immediately before the Effective Time held by a holder
who is entitled to demand and properly demands appraisal of such Company Shares
(the “Dissenting Shares”), pursuant to, and who complies in all respects with,
Section 262 of the DGCL (the “Appraisal Rights”), shall not be converted into
the right to receive the Merger Consideration, but instead shall be converted
into the right to receive such consideration as may be due such holder pursuant
to Section 262 of the DGCL unless such holder fails to perfect, withdraws or
otherwise loses such holder’s right to such payment or appraisal. From and after
the Effective Time, a holder of Dissenting

 

12



--------------------------------------------------------------------------------

Shares shall not have and shall not be entitled to exercise any of the voting
rights or other rights of a stockholder of the Company or the Surviving
Corporation. If, after the Effective Time, such holder fails to perfect,
withdraws or otherwise loses any such Appraisal Rights, each such share of such
holder shall no longer be considered a Dissenting Share and shall be deemed to
have converted as of the Effective Time into the right to receive the Merger
Consideration in accordance with Section 2.06(iii). The Company shall give
prompt notice to Parent of any demands received by the Company for appraisal of
Company Shares, withdrawals of such demands and any other instruments served
pursuant to the DGCL received by the Company, and Parent shall have the right to
control all negotiations and proceedings with respect to such demands. Before
the Effective Time, the Company shall not, except with the prior written consent
of Parent, voluntarily make any payment with respect to, or settle or offer to
settle, any such demands or agree to do or commit to do any of the foregoing.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company hereby represents and warrants to Parent and Merger Sub that except
as set forth in the letter delivered by the Company to Parent immediately before
the execution of this Agreement (the “Company Disclosure Letter”) or the Company
SEC Documents either filed with or furnished to the SEC before the date of this
Agreement (the “Filed Company SEC Documents”) (it being understood that any
matter set forth in the Company Disclosure Letter or in such Filed Company SEC
Documents shall be deemed disclosed with respect to any Section of this
Article III to which the matter relates, to the extent the relevance of such
matter to such Section is reasonably apparent):

Section 3.01 Organization, Standing and Corporate Power.

(a) The Company is a corporation duly organized, validly existing and in good
standing under the Legal Requirements of the State of Delaware and has all
requisite corporate power and authority necessary to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.
The Company is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the nature of the business conducted by it or the
character or location of the properties and assets owned or leased or held under
license by it makes such licensing or qualification necessary, except where the
failure to be so licensed, qualified or in good standing would not, individually
or in the aggregate, reasonably be expected to have a Company Material Adverse
Effect, impair in any material respect the ability of the Company to perform its
obligations hereunder or prevent or materially delay consummation of the
Transactions.

(b) Each Company Subsidiary is a corporation or other organization duly
organized, validly existing and in good standing under the Legal Requirements of
the jurisdiction of its organization. Each Company Subsidiary is duly licensed
or qualified to do business and is in good standing in each jurisdiction in
which the nature of the business conducted by it or the character or location of
the properties and assets owned or leased or held under license by it makes such
licensing or qualification necessary, except where the failure to be so
licensed, qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect.
Section 3.01(b) of the Company Disclosure Letter sets forth a true and complete
list of each Company Subsidiary and the jurisdiction of organization of each
Company Subsidiary. All the outstanding shares of capital stock of, or other
equity interests in, each Company Subsidiary are duly authorized, have been
validly issued, are fully paid, non-assessable and free of preemptive rights,
and are owned directly or indirectly by the Company free and clear of all
Encumbrances, except for such transfer restrictions of general applicability as
may be provided under the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”) and other applicable
securities laws and rules and regulations promulgated thereunder.

(c) The Company has delivered to Parent complete and correct copies of the
certificate of incorporation and bylaws (or other comparable organizational
documents) of the Company and each Company Subsidiary, in each case as amended
through the date of this Agreement (the “Company Charter Documents”). The
Company has

 

13



--------------------------------------------------------------------------------

made available to Parent and its representatives true and complete copies of the
minutes (or, in the case of minutes that have not yet been finalized, a brief
summary of the meeting, including in each case a summary of any resolutions
adopted by the Company Board) of all meetings of the stockholders, the Company
Board and each committee of the Company Board held since January 1, 2007 and
equivalent documents of each Company Subsidiary. 1

Section 3.02 Capitalization.

(a) The authorized capital stock of the Company consists of: (i) 100,000,000
shares of common stock, par value $0.001 per share (each, a “Company Share” and,
collectively, the “Company Shares”) and (ii) 5,000,000 shares of Preferred
Stock, par value $0.001 per share. At the close of business on October 23, 2009,
(i) 35,157,359 Company Shares were issued and outstanding (and 20,941 Company
Shares were issued and held by the Company in its treasury), (ii) an aggregate
of 8,446,670 Company Shares were reserved for issuance under the Company Equity
Plans (of which 3,928,143 Company Shares were subject to outstanding Company
Options granted under the Company Equity Plans), (iii) no Company Shares were
subject to outstanding Company Options granted other than under the Company
Equity Plans, (iv) no person has made or has the right to make a contribution to
the Company ESPP for the current Company ESPP offering period, (v) 3,363,556
Company Shares were subject to outstanding Company Warrants and (vi) no shares
of Company Preferred Stock were issued or outstanding. All Company Shares, and
Company Shares reserved for issuance upon exercise of the Company Options or the
Company Warrants, have been duly authorized and are, or upon issuance in
accordance with the terms of the Company Options will be, validly issued, fully
paid, non-assessable and free of preemptive rights. Section 3.02(a) of the
Company Disclosure Letter sets forth a correct and complete list, as of
October 23, 2009, of: (i) the outstanding Company Options, the number of Company
Shares underlying such Company Options and the holders, exercise prices and
expiration dates thereof and (ii) the outstanding Company Warrants, the number
of Company Shares underlying such Company Warrants and the holders, exercise
prices and expiration dates thereof. Since January 1, 2009, the Company has not
issued, or reserved for issuance, any shares of its capital stock or any
securities convertible into or exchangeable or exercisable for any shares of its
capital stock, other than pursuant to the Company Options and Company Warrants
referred to above that are outstanding as of the date of this Agreement.

(b) There are no outstanding contractual obligations of the Company or any
Company Subsidiary (i) restricting the transfer of, (ii) affecting the voting
rights of, (iii) requiring the issuance, sale, repurchase, redemption or
disposition of, or containing any right of first refusal with respect to,
(iv) requiring the registration for sale of, or (v) granting any preemptive or
anti-dilutive right with respect to, any Company Shares or any capital stock of
the Company or any Company Subsidiary, except pursuant to the Company Options,
the Company Warrants and the Voting Agreements. There are no bonds, debentures,
notes or other indebtedness or liabilities of the Company or any Company
Subsidiary having the right to vote (or convertible into or exchangeable for
securities having the right to vote) on any matters on which the stockholders of
the Company or any Company Subsidiary may vote.

Section 3.03 Authority; Non-contravention; Voting Requirements.

(a) The Company has all necessary corporate power and authority to execute and
deliver this Agreement and the CVR Agreements and, subject to obtaining the
approval of the holders of the Company Shares of the adoption of this Agreement
as contemplated by Section 5.05 (the “Company Stockholder Approval”), to perform
its obligations hereunder and to consummate the Transactions. The execution,
delivery and performance by the Company of this Agreement and the CVR
Agreements, and the consummation by it of the Transactions, have been duly
authorized and approved by the Company Board, and except for obtaining the
Company Stockholder Approval, no other corporate action on the part of the
Company or any stockholder of the Company is necessary to authorize the
execution, delivery and performance by the Company of this Agreement and the CVR

 

1 The Company will provide all minutes relating to the strategic process
undertaken by the Company upon signing of this Agreement.

 

14



--------------------------------------------------------------------------------

Agreements and the consummation by it of the Transactions. This Agreement has
been duly executed and delivered by the Company and, assuming due authorization,
execution and delivery hereof by the other parties hereto, constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except that such enforceability (i) may be limited by
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
other similar Legal Requirements of general application affecting or relating to
the enforcement of creditors’ rights generally and (ii) is subject to general
principles of equity, whether considered in a proceeding at law or in equity
(the “Bankruptcy and Equity Exception”).

(b) The Company Board has, upon the terms and subject to the conditions set
forth in this Agreement, unanimously duly adopted resolutions (i) determining
that the Transactions are advisable and in the best interests of the Company and
its stockholders, (ii) approving this Agreement and the Transactions, including
the Merger, in accordance with the DGCL, (iii) directing that this Agreement be
submitted to the stockholders of the Company for adoption, and (iv) recommending
that the stockholders of the Company adopt this Agreement and approve the
Transactions (the “Company Recommendation”).

(c) Neither the execution and delivery of this Agreement nor the CVR Agreements
by the Company nor the consummation by the Company of the Transactions, nor
compliance by the Company with any of the terms or provisions hereof, will
(i) conflict with or violate any provision of the Company Charter Documents or
(ii) assuming that the authorizations, consents and approvals referred to in
Section 3.04 and the Company Stockholder Approval are obtained and the filings
referred to in Section 3.04 are made, (x) violate any Legal Requirement
applicable to the Company or any Company Subsidiary or (y) violate or constitute
a default under any Company Contract, except, in the case of clause (ii), for
such violations or defaults as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, impair in any
material respect the ability of the Company to perform its obligations hereunder
or the ability of Parent to enjoy in all material respects the intended benefit
of the Transactions or prevent or materially delay consummation of the
Transactions.

(d) The affirmative vote (in person or by proxy) of the holders of a majority of
the issued and outstanding Company Shares in favor of the adoption of this
Agreement is the only vote or approval of the holders of any class or series of
capital stock of the Company which is necessary to adopt this Agreement and
approve the Merger.

Section 3.04 Governmental Approvals.

Except for (i) the filing with the SEC of the Proxy Statement in definitive
form, and other filings required under, and compliance with other applicable
requirements of, the Exchange Act and the rules of the NASDAQ Capital Market,
(ii) the filing of the Certificate of Merger with the Secretary of State of the
State of Delaware pursuant to the DGCL, and (iii) any compliance with the “blue
sky” laws of various states, no consents or approvals of, or filings,
declarations or registrations with, any Governmental Entity are necessary for
the execution and delivery of this Agreement and the CVR Agreements by the
Company and the consummation by the Company of the Transactions, other than such
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect, impair in any material
respect the ability of the Company to perform its obligations hereunder or the
ability of Parent to enjoy in all material respects the intended benefit of the
Transactions or prevent or materially delay consummation of the Transactions.

Section 3.05 Company SEC Documents; Financial Statements.

(a) The Company has filed all required registration statements, prospectuses,
forms, reports and proxy statements with the SEC, together with all
certifications required pursuant to the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), from and after January 1, 2006 (collectively, the
“Company SEC Documents”). As of their respective effective dates (in the case of
Company SEC Documents that are registration statements filed pursuant to the
requirements of the Securities Act) and as of their respective SEC filing dates
(in the case of all

 

15



--------------------------------------------------------------------------------

other Company SEC Documents), or if amended or supplemented, as of the date of
the last such amendment or supplement, and giving effect to any amendments or
supplements thereto filed before the date of this Agreement, the Company SEC
Documents complied in all material respects with the requirements of the
Exchange Act and the Securities Act, as the case may be, applicable to such
Company SEC Documents, and none of the Company SEC Documents as of such
respective dates contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

(b) The consolidated financial statements of the Company included in the Company
SEC Documents (the “Company Financial Statements”) have been prepared in
accordance with GAAP (except, in the case of unaudited interim statements, as
indicated in the notes thereto) applied on a consistent basis during the periods
involved (except as may be indicated in the notes thereto) and fairly present in
all material respects the consolidated financial position of the Company and the
consolidated Company Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited interim statements, to normal year-end audit
adjustments).

(c) Neither the Company nor any Company Subsidiary has any liabilities of any
nature (whether accrued, absolute, determined, determinable, fixed or
contingent) which (i) would be required to be reflected or reserved against on a
consolidated balance sheet of the Company prepared in accordance with GAAP,
except liabilities (A) reflected or reserved against in the consolidated balance
sheet included in its Quarterly Report filed on Form 10-Q for the quarterly
period ended June 30, 2009 (including the notes thereto), included in the
Company SEC Documents, (B) incurred pursuant to this Agreement or in connection
with the Transactions, (C) incurred since June 30, 2009 in the ordinary course
of business, or (D) that have not had, and would not reasonably be expected to
have, individually or in the aggregate, a cash expenditure or exposure in excess
of $50,000, or (ii) that are not within subsection (i) but which have had, or
would reasonably be expected to have, individually or in the aggregate, a cash
expenditure or exposure in excess of $50,000.

(d) Since June 30, 2009, except for actions taken in connection with this
Agreement and the Transactions, (i) the Company and the Company Subsidiaries
have conducted their businesses in all material respects in the ordinary course,
and (ii) there has not been any Company Material Adverse Effect or any change,
event, development, condition, occurrence or effect that has had or would
reasonably be expected to have, individually or in the aggregate, a Company
Material Adverse Effect.

(e) The Company and the Company Subsidiaries have designed and maintain a system
of internal controls over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. The Company
(i) has designed and maintains “disclosure controls and procedures” (as defined
in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that material
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms and is
accumulated and communicated to the Company’s management as appropriate to allow
timely decisions regarding required disclosure, and (ii) has disclosed, to the
Knowledge of the Company, based on its most recent evaluation of such disclosure
controls and procedures before the date hereof, to the Company’s auditors and
the audit committee of the Company Board (and has specified in the Company
Disclosure Letter) (A) any “significant deficiencies” and “material weaknesses”
in the design or operation of internal controls over financial reporting that
are reasonably likely to adversely affect in any material respect the Company’s
ability to record, process, summarize and report financial information and
(B) any fraud, whether or not material, that involves management or other
employees who have a significant role in the Company’s internal controls over
financial reporting. For purposes of this Agreement, the terms “significant
deficiency” and “material weakness” shall have the meanings assigned to them by
the Public Company Accounting Oversight Board in Auditing Standard No. 2, as in
effect on the date hereof.

 

16



--------------------------------------------------------------------------------

Section 3.06 Legal Proceedings.

As of the date hereof, there is no pending or, to the Knowledge of the Company,
threatened Legal Proceeding against or relating to the Company or any Company
Subsidiary, nor is there any injunction, order, judgment, ruling or decree
imposed upon the Company or any Company Subsidiary, in each case, by or before
any Governmental Entity, that might, individually or in the aggregate,
reasonably be expected to result in a judgment against or ultimately payable by
the Company in excess of $50,000 or have a Company Material Adverse Effect,
impair in any material respect the ability of the Company to perform its
obligations hereunder or prevent or materially delay consummation of the
Transactions.

Section 3.07 Compliance With Legal Requirements; Governmental Authorizations;
FDA Laws.

(a) The Company and the Company Subsidiaries are in compliance with all Legal
Requirements applicable to the Company or any Company Subsidiary, as applicable,
except for such non-compliance as would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect. The Company
and the Company Subsidiaries hold all Governmental Authorizations necessary for
the lawful conduct of their respective businesses, and all such Governmental
Authorizations are valid and in full force and effect, except where the failure
to hold the same or of the same to be valid and in full force and effect would
not, individually or in the aggregate, reasonably be expected to have a Company
Material Adverse Effect. The Company and the Company Subsidiaries are in
compliance with the terms of all Governmental Authorizations, except for such
non-compliance as would not, individually or in the aggregate, reasonably be
expected to have a Company Material Adverse Effect.

(b) All facilities operated by the Company and the Company Subsidiaries in
connection with the operation of their businesses that are subject to the FDA
have been operated in compliance with the Federal Food Drug and Cosmetic Act (21
U.S.C. §§ 301, et seq.) and regulations and guidelines thereunder to the extent
applicable, and all similar Legal Requirements applicable to the operation of
the business and operations of the Company and the Company Subsidiaries
(collectively, the “FDA Laws”), except for such failures to be in compliance as
would not, individually or in the aggregate, reasonably be expected to have a
Company Material Adverse Effect.

(c) To the Knowledge of the Company, all clinical trials conducted by the
Company have been, and are being, conducted in substantial compliance with the
requirements of current good clinical practice and all applicable requirements
relating to protection of human subjects contained in Title 21, Parts 50, 54, 56
and 312 of the United States Code of Federal Regulations.

(d) To the Knowledge of the Company, none of the Roche parties to the Roche
Agreement has encountered any significant adverse data or events (as to
toxicology or otherwise) with respect to the Roche Agreement drug development
program, nor has any of the Roche parties to the Roche Agreement terminated, or
discontinued work under, or expressed an intent to terminate, or to discontinue
work under, the Roche Agreement.

Section 3.08 Information Supplied.

(a) The Proxy Statement, and any amendments or supplements thereto, at (i) the
time the Registration Statement is declared effective, (ii) the time the Proxy
Statement (or any amendment thereof or supplement thereto) is first mailed to
the stockholders of the Company, (iii) the time of the Special Meeting, and
(iv) the Effective Time, will comply as to form in all material respects with
the applicable requirements of the Securities Act, the Exchange Act and other
applicable Legal Requirements.

(b) The Proxy Statement, and any amendments or supplements thereto, do not, and
will not, at (i) the time the Registration Statement is declared effective,
(ii) the time the Proxy Statement (or any amendment thereof or supplement
thereto) is first mailed to the stockholders of the Company, (iii) the time of
the Special Meeting, or (iv) the Effective Time, contain any untrue statement of
a material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading.

 

17



--------------------------------------------------------------------------------

(c) The representations and warranties contained in this Section 3.08 will not
apply to statements or omissions included, or incorporated by reference, in the
Proxy Statement based upon information furnished in writing to the Company by
Parent or Merger Sub specifically for use therein.

(d) The information furnished and to be furnished in writing by the Company to
Parent specifically for use in the Registration Statement, and any amendments or
supplements thereto, does not, and will not, at (A) the time the Registration
Statement is declared effective, (B) the time the Proxy Statement (or any
amendment thereof or supplement thereto) is first mailed to the stockholders of
the Company, (C) the time of the Special Meeting, or (D) the Effective Time,
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary in order to make the statements
made therein, in light of the circumstances under which they were made, not
misleading.

Section 3.09 Tax Matters.

(a)(i) Each of the Company and the Company Subsidiaries has timely filed, or has
caused to be timely filed on its behalf (taking into account any extension of
time within which to file), all material Tax Returns required to be filed by it,
and all such filed Tax Returns are correct and complete in all material
respects; (ii) all Taxes shown to be due on such Tax Returns have been timely
paid; (iii) no deficiency with respect to Taxes has been proposed, asserted or
assessed in writing against the Company or any Company Subsidiary which have not
been fully paid or adequately reserved in the Company SEC Documents; and (iv) to
the Knowledge of the Company, no audit or other administrative or court
proceedings are pending with any Governmental Entity with respect to Taxes of
the Company or any Company Subsidiary, and no written notice thereof has been
received.

(b) Neither the Company nor any Company Subsidiary is a party to or bound by any
material Tax allocation or sharing agreement (other than any such agreement
solely between or among the Company and any of its Subsidiaries).

(c) To the Knowledge of the Company, neither the Company nor any Company
Subsidiary (i) has been a member of an affiliated group filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Company) or (ii) has any liability for the Taxes of any Person (other than the
Company or any Company Subsidiary) under United States Treasury
Regulation Section 1.1502-6 (or any similar provision of any Legal Requirement),
as a transferee or successor, by Contract, or otherwise.

(d) There are no liens for Taxes upon any material property or other material
assets of the Company or any Company Subsidiary, except liens for Taxes not yet
due and payable and liens for Taxes that are being contested in good faith by
appropriate proceedings.

(e) All material Taxes required to be withheld, collected or deposited by or
with respect to the Company and each of the Company Subsidiaries have been
timely withheld, collected or deposited, as the case may be, and to the extent
required, have been paid to the relevant Tax authority or other Governmental
Entity, and to the Knowledge of the Company no Taxes so required have not been
so paid.

(f) Neither the Company nor any Company Subsidiary is a party to any
agreement, contract, arrangement or plan that has resulted or would result,
individually or in the aggregate, in the payment of any “excess parachute
payment” within the meaning of Section 280G of the Code (or any corresponding
provision of state, local or foreign Tax law).

(g) No material deduction by the Company or any Company Subsidiary in respect of
any “applicable employee remuneration” (within the meaning of Section 162(m) of
the Code) has been disallowed or is subject to disallowance by reason of
Section 162(m) of the Code.

(h) Neither the Company nor any Company Subsidiary has been a party to a
transaction governed in whole or part by Code Section 355.

 

18



--------------------------------------------------------------------------------

(i) The Company’s Board of Directors has taken into full consideration the
likelihood that the taxable gain or loss of holders of Company Shares as a
result of the Merger may be based on “closed transaction” treatment (which might
result, depending on the value assigned to the CVRs and individual tax
circumstances, in some holders of Company Shares owing more in income tax in
respect of the disposition of their Company Shares in the Merger than their cash
portion of the Merger Consideration); the likelihood that the transferability of
the CVRs makes “closed transaction” tax treatment more likely; that Parent may
disclose, in the Registration Statement and its prospectus, Parent’s view that
it is more likely that the IRS would take the position that the taxable gain or
loss of holders of Company Shares as a result of the Merger would be based on
“closed transaction” treatment than that the IRS would take the position that
the taxable gain or loss of holders of Company Shares as a result of the Merger
would be based on “open transaction” treatment; that the tax value assigned to
the CVRs for the purposes of “closed transaction” tax treatment might differ
from the tax value which the Company or any holder of Company Shares might
consider to be appropriate or accurate; and that it might not be possible for
holders of CVRs to sell their CVRs for the full tax value assigned to the CVRs
for the purposes of “closed transaction” tax treatment.

Section 3.10 Employee Benefits and Labor Matters.

(a) Section 3.10(a) of the Company Disclosure Letter lists each “employee
benefit plan” (as defined in Section 3(3) of ERISA), and any other material
employee plan or agreement maintained by the Company or any Company Subsidiary
and with respect to which the Company or any Company Subsidiary would reasonably
be expected to have any material liability (each, a “Company Plan”). The Company
has made available to Parent correct and complete copies of (i) each Company
Plan (or, in the case of any such Company Plan that is unwritten, descriptions
of the material terms thereof), (ii) the most recent annual report on Form 5500
required to be filed with the Internal Revenue Service (the “IRS”) with respect
to each Company Plan (if any such report was required), (iii) the most recent
summary plan description for each Company Plan for which such summary plan
description is required and (iv) each material trust agreement and insurance or
group annuity Contract relating to any Company Plan. Each Company Plan
maintained, contributed to or required to be contributed to by the Company or
any Company Subsidiary has been administered in all material respects in
accordance with its terms. The Company, the Company Subsidiaries and all the
Company Plans are all in material compliance with the applicable provisions of
ERISA, the Code and all other applicable Legal Requirements. All Company Plans
that constitute “employee pension plans” (as defined in Section 3(3) of ERISA)
and are intended to be Tax qualified under Section 401(a) of the Code (each, a
“Company Pension Plan”) have received an opinion or determination letter from
the IRS and are expressly identified as such in Section 3.10(a) of the Company
Disclosure Letter. The Company has made available to Parent a correct and
complete copy of the most recent opinion or determination letter received with
respect to each Company Pension Plan maintained, contributed to or required to
be contributed to by the Company or any Company Subsidiary, as well as a correct
and complete copy of each pending application for an opinion or a determination
letter, if any. Neither the Company nor any Company Subsidiary has contributed
or has been obligated to contribute to an “employee benefit plan” subject to
Title IV of ERISA, a “multiemployer plan,” as defined in Section 3(37) of ERISA,
or an “employee benefit plan” subject to Sections 4063 or 4064 of ERISA.

(b) Neither the Company, nor any Company Subsidiary has any material liability
for life, health, medical or other welfare benefits for former employees or
beneficiaries or dependents thereof under Company Plans, other than Company
Pension Plans and other than as required by Section 4980B of the Code, Part 6 of
Title I of ERISA or other applicable Legal Requirement.

(c) There are no pending or, to the Company’s Knowledge, threatened, claims,
lawsuits, arbitrations or audits asserted or instituted against any Company
Plan, any fiduciary (as defined by Section 3(21) of ERISA) thereto, the Company,
any Company Subsidiary or any employee or administrator thereof in connection
with the existence, operation or administration of a Company Plan, other than
routine claims for benefits.

(d) Neither the Company nor any Company Subsidiary is a party to a collective
bargaining agreement and no labor union has been certified to represent any
employee of the Company or any Company Subsidiary or, to

 

19



--------------------------------------------------------------------------------

the Knowledge of the Company, has applied to represent or is attempting to
organize so as to represent such employees.

(e) Section 3.10(e) of the Company Disclosure Letter lists each material
(i) stay or severance or bonus or employment agreement with directors, officers
or employees of or consultants to the Company or any Company Subsidiary; or
(ii) stay or severance or bonus program or policy of the Company or any Company
Subsidiary with or relating to its employees.

Section 3.11 Contracts.

(a) Except for Contracts filed as exhibits to the Filed Company SEC Documents,
Section 3.11(a) of the Company Disclosure Letter sets forth a correct and
complete list, and the Company has made available to Parent correct and complete
copies, of all Contracts (including all material amendments, modifications,
extensions or renewals with respect thereto, but excluding all names, terms and
conditions that have been redacted in compliance with the terms of each such
Contract or with applicable Legal Requirements governing the sharing of
information) to which the Company or any Company Subsidiary is a party as of the
date of this Agreement (collectively, the “Company Contracts”):

(i) required to be filed as an exhibit to any report of the Company filed
pursuant to the Exchange Act of the type described in Item 601(b) of
Regulation S-K promulgated by the SEC;

(ii) that contain a covenant restricting the ability of the Company or any
Company Subsidiary to compete in any business or with any Person or in any
geographic area;

(iii) with any Affiliate of the Company, other than those to which the only
parties are the Company and any of the wholly-owned Company Subsidiaries;

(iv) which primarily relates to (A) the granting to the Company or any Company
Subsidiary of any IP License in or to any Company Intellectual Property owned by
a third party, with annual license fees of more than $25,000, or (B) the
granting by the Company or any Company Subsidiary to a third party of any IP
License in or to any Company Intellectual Property, with annual license fees of
more than $25,000, excluding “click-wrap” or “shrink-wrap” agreements,
agreements contained in or pertaining to “off-the-shelf” Software, or the terms
of use or service for any web site;

(v) relating to any material joint venture, partnership or other similar
arrangement involving co-investment, collaboration or partnering with a third
party;

(vi) with a Governmental Entity (other than ordinary course Contracts with
Governmental Entities as a customer);

(vii) pursuant to which any Indebtedness of the Company or any Company
Subsidiary is outstanding or may be incurred or pursuant to which the Company or
any Company Subsidiary has guaranteed any Indebtedness of any other Person
(other than the Company or any Company Subsidiary and excluding Company trade
payables arising in the ordinary course of business);

(viii) pursuant to which the Company, any Company Subsidiary or any other party
thereto has continuing obligations, rights or interests relating to the
research, development, clinical trial, distribution, supply, manufacture,
marketing or co-promotion of, or collaboration with respect to, any product or
product candidate for which the Company or any Company Subsidiary is currently
engaged in research or development, including manufacture or supply services or
Contracts with contract research organizations for clinical trials-related
services; and

(ix) which are to any extent executory and relate to (A) the disposition or
acquisition of any material assets or properties, other than dispositions or
acquisitions in the ordinary course of business, or (B) any merger or other
business combination transaction.

(b) Each Company Contract is valid and binding on the Company and each Company
Subsidiary which is party thereto and, to the Knowledge of the Company, each
other party thereto, subject to the Bankruptcy and Equity Exception, and is in
full force and effect, and the Company and each Company Subsidiary has performed

 

20



--------------------------------------------------------------------------------

all obligations required to be performed by it before the date hereof under each
Company Contract and, to the Knowledge of the Company, each other party to each
Company Contract has performed all obligations required to be performed by it
before the date hereof under such Company Contract, except for such failures to
be in compliance as would not, individually or in the aggregate, reasonably be
expected to result in an allegation of material breach thereof.

(c) The Company has not received or enjoyed any benefit, inducement or incentive
from any Governmental Entity which will, as a result of this Agreement or the
Transactions or the cessation of the Company’s business operations in the
geographic area where they are currently conducted or the termination of all or
substantially all Company employees, result in any clawback, recapture,
recoupment, repayment obligation, penalty, Tax or other such liability.

Section 3.12 Environmental Matters.

(a) To the Knowledge of the Company, the Company and each Company Subsidiary is
in compliance with (i) all applicable Legal Requirements concerning pollution or
protection of the environment, including without limitation all those relating
to the presence, use, production, generation, handling, transportation,
treatment, storage, disposal, distribution, labeling, testing, processing,
discharge, release, threatened release, control or cleanup of any hazardous
materials, substances or wastes, as such requirements are enacted and in effect
on the date hereof (“Environmental Laws”), and (ii) any Governmental
Authorizations required under applicable Environmental Laws for the current
operations of the Company and each Company Subsidiary.

(b) Neither the Company nor any Company Subsidiary has received any written
notice or report in the past three years regarding any actual or alleged
violation of any applicable Environmental Law or any liabilities arising under
applicable Environmental Laws. The Company has delivered, or made available to
Parent, copies of all environmental assessments, reports, audits, studies,
analyses or tests possessed by, or reasonably available to, the Company and
Company Subsidiaries pertaining to compliance with, or liability under, any
Environmental Laws, in each case relating to the owned or leased real estate or
other assets and properties of the Company and the Company Subsidiaries.

(c) The Company has delivered to Parent complete and accurate copies of all
environmental reports or assessments referenced on Section 3.12(c) of the
Company Disclosure Letter and, since the date of such reports or assessments, to
the Knowledge of the Company, no facts or conditions have arisen or been
discovered which would reasonably be expected to materially alter or modify such
reports or assessments if they were to be updated.

Section 3.13 Intellectual Property.

(a) Section 3.13(a) of the Company Disclosure Letter sets forth as of the date
hereof a true, complete and correct list of all U.S. and foreign (i) Patents;
(ii) registered Trademarks; (iii) registered Copyrights; (iv) internet domain
registrations and (v) Software (other than standard and duly licensed
off-the-shelf Software), in each case owned or purported to be owned or licensed
by the Company or any Company Subsidiary and used or held for use in the conduct
of the business of the Company or any Company Subsidiary as of the date of this
Agreement. The Company or a Company Subsidiary is the sole and exclusive
assignee (or otherwise the sole and exclusive owner) of all of the Company
Intellectual Property set forth in Section 3.13(a) of the Company Disclosure
Letter, except for in-licensed Intellectual Property set forth on such
Section 3.13(a) of the Company Disclosure Letter, all of which is licensed by
the Company pursuant to valid and subsisting licenses under agreements of which,
to the Knowledge of the Company, neither party is in breach and which neither
party has terminated nor expressed an intent to do so. The name of each licensor
and the date of the license agreement are set forth next to the respective item
of in-licensed Intellectual Property on such Section 3.13(a) of the Company
Disclosure Letter.

(b) The Company or the Company Subsidiaries own or possess appropriate licenses
to all Company Intellectual Property. To the Knowledge of the Company, the
Company or the Company Subsidiaries have sufficient legal rights to use, sell or
license all material Company Intellectual Property.

 

21



--------------------------------------------------------------------------------

(c) All Trademark registrations, Patents issued and Copyright registrations
owned by the Company or any Company Subsidiary and included in the Company
Intellectual Property are subsisting, in full force and effect and have not
lapsed, expired or been abandoned, and, to the Knowledge of the Company, are not
the subject of any opposition filed with the United States Patent and Trademark
Office or any other Intellectual Property registry, or the subject of any
proceeding challenging their validity or enforceability.

(d) To the Knowledge of the Company, the conduct of the businesses of the
Company and the Company Subsidiaries does not and has not been alleged to
infringe, misappropriate, or otherwise violate (and is not, as a practical
matter, blocked by) any Intellectual Property rights of any third party; and no
settlement agreements, consents, orders, forbearances to sue or similar
obligations to which the Company or any Company Subsidiary is a party limit or
restrict any rights of the Company or any Company Subsidiary in and to any
Company Intellectual Property that is owned by the Company or any Company
Subsidiary.

Section 3.14 Insurance.

The Company’s policies or Contracts of insurance are in full force and effect
and together constitute an insurance program that is customary for NASDAQ-listed
pre-revenue biotechnology companies. There is no material claim pending under
any policies or Contracts of insurance maintained by the Company or any Company
Subsidiary as to which coverage has been questioned, denied or disputed by the
underwriters of such policies or Contracts. All premiums due and payable to date
under all such policies and Contracts have been paid and the Company and the
Company Subsidiaries are otherwise in compliance in all material respects with
the terms of such policies and Contracts.

Section 3.15 Certain Business Relationships with Affiliates.

Except as disclosed in the Filed Company SEC Documents, from and after
January 1, 2009 and before the date hereof, no event has occurred, and there has
been no transaction, or series of similar transactions, agreements, arrangements
or understandings to which the Company or any Company Subsidiary is a party,
that would be required to be reported pursuant to Item 404 of Regulation S-K
promulgated by the SEC.

Section 3.16 Opinion of Financial Advisor.

The Company Board has received the opinion of Merriman Curhan Ford Group, Inc.
to the effect that, as of the date of such opinion, and subject to the various
assumptions and qualifications set forth therein, the Merger Consideration is
fair to holders of Company Shares from a financial point of view.

Section 3.17 Brokers and Other Advisors.

Except for Merriman Curhan Ford Group, Inc., the fees and expenses of which will
be paid by the Company, no broker, investment banker, financial advisor, agent
or other Person is entitled to any broker’s, finder’s, financial advisor’s,
agent’s or other similar fee or commission in connection with the Transactions
based upon arrangements made by or on behalf of the Company or any Company
Subsidiary.

Section 3.18 Section 203 of the DGCL Not Applicable; State Takeover Statutes.

Assuming the accuracy of Parent’s representation and warranty contained in
Section 4.11, the Company has taken all necessary actions so that the provisions
of Section 203 of the DGCL will not apply to this Agreement or the Merger. To
the Knowledge of the Company, no other state takeover statute is applicable to
the Merger. The Company does not have any “poison pill” or similar antitakeover
device.

Section 3.19 No Other Representations or Warranties.

Except for the representations and warranties made by the Company in this
Article III or in the certificates to be delivered pursuant to Section 6.02(a)
and Section 6.02(b), neither Company nor any other Person makes

 

22



--------------------------------------------------------------------------------

any representation or warranty with respect to the Company or the Company
Subsidiaries or their respective businesses, operations, assets, liabilities,
condition (financial or otherwise) or prospects, notwithstanding the delivery or
disclosure to Parent or any of its Affiliates or Representatives of any
documentation, forecasts or other information with respect to any one or more of
the foregoing.

Section 3.20 No Reliance.

Notwithstanding anything contained in this Agreement to the contrary, the
Company acknowledges and agrees that (a) neither Parent or Merger Sub nor any
Person on behalf of Parent or Merger Sub is making any representations or
warranties whatsoever, express or implied, beyond those expressly made by Parent
or Merger Sub in Article IV or in the certificates to be delivered pursuant to
Section 6.03(a) and Section 6.03(b), and (b) the Company has not been induced
by, or relied upon, any representations, warranties or statements (written or
oral), whether express or implied, made by any Person, that are not expressly
set forth in Article IV or in the certificates to be delivered pursuant to
Section 6.03(a) and Section 6.03(b). Without limiting the generality of the
foregoing, the Company acknowledges that no representations or warranties are
made with respect to any projections, forecasts, estimates, budgets or
information as to prospects with respect to Parent and its Subsidiaries that may
have been made available to the Company or any of its Representatives.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF PARENT AND MERGER SUB

Parent and Merger Sub hereby jointly and severally represent and warrant to the
Company that except as set forth in the Parent SEC Documents filed with or
furnished to the SEC before the date of this Agreement (the “Filed Parent SEC
Documents”) (it being understood that any matter set forth in such Filed Parent
SEC Documents shall be deemed disclosed with respect to any Section of this
Article IV to which the matter relates, to the extent the relevance of such
matter to such Section is reasonably apparent):

Section 4.01 Organization and Standing.

(a) Parent is a corporation duly organized, validly existing and in good
standing under the Legal Requirements of the State of Delaware and Merger Sub is
a corporation duly organized, validly existing and in good standing under the
Legal Requirements of the State of Delaware. Each of Parent and Merger Sub has
all requisite corporate power and authority necessary to own or lease all of its
properties and assets and to carry on its business as it is now being conducted.
Each of Parent and Merger Sub is duly licensed or qualified to do business and
is in good standing in each jurisdiction in which the nature of the business
conducted by it or the character or location of the properties and assets owned
or leased or held under license by it makes such licensing or qualification
necessary, except where the failure to be so licensed, qualified or in good
standing would not, individually or in the aggregate, reasonably be expected to
have a Parent Material Adverse Effect, impair in any material respect the
ability of Parent or Merger Sub to perform its obligations hereunder or prevent
or materially delay consummation of the Transactions.

(b) Parent has delivered to the Company complete and correct copies of the
certificate of incorporation and bylaws of Parent and Merger Sub, in each case
as amended through the date of this Agreement.

Section 4.02 Authority; Non-contravention.

(a) Each of Parent and Merger Sub has all necessary corporate power and
authority to (as applicable) execute and deliver this Agreement and the CVR
Agreements, to perform their respective obligations hereunder and to consummate
the Transactions. The execution, delivery and performance by Parent and Merger
Sub of (as applicable) this Agreement and the CVR Agreements, and the
consummation by Parent and Merger Sub of the Transactions, have been duly
authorized and approved by their respective boards of directors and adopted by

 

23



--------------------------------------------------------------------------------

Parent as the sole stockholder of Merger Sub, and no other corporate action on
the part of Parent and Merger Sub or any stockholders of Parent is necessary to
authorize the execution, delivery and performance by Parent and Merger Sub of
(as applicable) this Agreement and the CVR Agreements and the consummation by
them of the Transactions. This Agreement has been duly executed and delivered by
Parent and Merger Sub and, assuming due authorization, execution and delivery
hereof by the Company, constitutes a legal, valid and binding obligation of each
of Parent and Merger Sub, enforceable against each of them in accordance with
its terms, subject to the Bankruptcy and Equity Exception.

(b) Neither the execution and delivery of this Agreement by Parent and Merger
Sub, nor the execution and delivery of the CVR Agreements by Parent, nor the
consummation by Parent or Merger Sub of the Transactions, nor compliance by
Parent or Merger Sub with any of the terms or provisions hereof, will
(i) conflict with or violate any provision of the certificate of incorporation
or bylaws of Parent or Merger Sub or (ii) assuming that the authorizations,
consents and approvals referred to in Section 4.04 are obtained and the filings
referred to in Section 4.04 are made, (x) violate any Legal Requirement of any
Governmental Entity applicable to Parent or any of its Subsidiaries, or
(y) violate or constitute a default under any of the terms, conditions or
provisions of any Contract to which Parent, Merger Sub or any of their
respective Subsidiaries is a party, except, in the case of clause (ii), for such
violations or defaults as would not, individually or in the aggregate,
reasonably be expected to have a Parent Material Adverse Effect, impair in any
material respect the ability of Parent or Merger Sub to perform their
obligations hereunder or prevent or materially delay consummation of the
Transactions.

(c) No vote of the holders of any class or series of Parent’s capital stock or
other securities is necessary for the consummation by Parent of the
Transactions.

Section 4.03 Ownership and Operations of Merger Sub.

Parent owns beneficially and of record all of the outstanding shares of Merger
Sub. Merger Sub was formed solely for the purpose of engaging in the
Transactions, has engaged in no other business activities and has conducted its
operations only as contemplated hereby.

Section 4.04 Governmental Approvals.

Except for (i) the filing with the SEC of the Registration Statement and other
filings required under, and compliance with other applicable requirements of,
the Exchange Act and the rules of the Exchange, (ii) the filing of the
Certificate of Merger with the Secretary of State of the State of Delaware
pursuant to the DGCL, and (iii) any compliance with the “blue sky” laws of
various states, no consents or approvals of, or filings, declarations or
registrations with, any Governmental Entity are necessary for the execution,
delivery and performance of this Agreement by Parent and Merger Sub, the
execution, delivery and performance of the CVR Agreements by Parent or the
consummation by Parent and Merger Sub of the Transactions, other than such other
consents, approvals, filings, declarations or registrations that, if not
obtained, made or given, would not, individually or in the aggregate, reasonably
be expected to have a Parent Material Adverse Effect, impair in any material
respect the ability of Parent or Merger Sub to perform their obligations
hereunder or prevent or materially delay consummation of the Transactions.

Section 4.05 Parent SEC Documents; Financial Statements.

(a) Parent has filed all required registration statements, prospectuses, forms,
reports and proxy statements with the SEC, together with all certifications
required pursuant to the Sarbanes-Oxley Act, from and after January 1, 2006
(collectively, the “Parent SEC Documents”). As of their respective effective
dates (in the case of Parent SEC Documents that are registration statements
filed pursuant to the requirements of the Securities Act) and as of their
respective SEC filing dates (in the case of all other Parent SEC Documents), or
if amended or supplemented, as of the date of the last such amendment or
supplement, and giving effect to any amendments or supplements thereto filed
before the date of this Agreement, the Parent SEC Documents complied in all
material

 

24



--------------------------------------------------------------------------------

respects with the requirements of the Exchange Act and the Securities Act, as
the case may be, applicable to such Parent SEC Documents, and none of the Parent
SEC Documents as of such respective dates contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading.

(b) The consolidated financial statements of Parent included in the Parent SEC
Documents (the “Parent Financial Statements”) have been prepared in accordance
with GAAP (except, in the case of unaudited interim statements, as indicated in
the notes thereto) applied on a consistent basis during the periods involved
(except as may be indicated in the notes thereto) and fairly present in all
material respects the consolidated financial position of Parent and the
consolidated Parent Subsidiaries as of the dates thereof and the consolidated
results of their operations and cash flows for the periods then ended (subject,
in the case of unaudited interim statements, to normal year-end audit
adjustments).

(c) Neither Parent nor any Parent Subsidiary has any liabilities of any nature
(whether accrued, absolute, determined, determinable, fixed or contingent) which
would be required to be reflected or reserved against on a consolidated balance
sheet of Parent prepared in accordance with GAAP, except liabilities
(i) reflected or reserved against in its consolidated balance sheet included in
its Quarterly Report filed on Form 10-Q for the quarterly period ended
June 30, 2009 (including the notes thereto), included in the Parent SEC
Documents, (ii) incurred pursuant to this Agreement or in connection with the
Transactions, (iii) incurred since June 30, 2009 in the ordinary course of
business, or (iv) that have not had, and would not reasonably be expected to
have, individually or in the aggregate, a Parent Material Adverse Effect.

(d) Since June 30, 2009, except for actions taken in connection with this
Agreement and the Transactions and the Neurogen Corporation acquisition
activities, (i) Parent and the Parent Subsidiaries have conducted their
businesses in the ordinary course, and (ii) there has not been any Parent
Material Adverse Effect or any change, event, development, condition, occurrence
or effect that has had or would reasonably be expected to have, individually or
in the aggregate, a Parent Material Adverse Effect.

(e) Parent and the Parent Subsidiaries have designed and maintain a system of
internal controls over financial reporting (as defined in Rules 13a-15(f) and
15d-15(f) of the Exchange Act) sufficient to provide reasonable assurances
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with GAAP. Parent
(i) has designed and maintains “disclosure controls and procedures” (as defined
in Rules 13a-15(e) and 15d-15(e) of the Exchange Act) to ensure that material
information required to be disclosed by Parent in the reports that it files or
submits under the Exchange Act is recorded, processed, summarized and reported
within the time periods specified in the SEC’s rules and forms and is
accumulated and communicated to Parent’s management as appropriate to allow
timely decisions regarding required disclosure, and (ii) to the Knowledge of
Parent, has disclosed, based on its most recent evaluation of such disclosure
controls and procedures before the date hereof, to Parent’s auditors and the
audit committee of the Board of Directors of Parent (A) any “significant
deficiencies” and “material weaknesses” in the design or operation of internal
controls over financial reporting that are reasonably likely to adversely affect
in any material respect Parent’s ability to record, process, summarize and
report financial information and (B) any fraud, whether or not material, that
involves management or other employees who have a significant role in Parent’s
internal controls over financial reporting.

Section 4.06 Legal Proceedings.

As of the date hereof, there is no pending or, to the Knowledge of Parent,
threatened Legal Proceeding against or relating to Parent or any Parent
Subsidiary, nor is there any injunction, order, judgment, ruling or decree
imposed upon Parent or any Parent Subsidiary, in each case, by or before any
Governmental Entity, that would, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect, impair in any material
respect the ability of Parent or Merger Sub to perform their obligations
hereunder or prevent or materially delay consummation of the Transactions).

 

25



--------------------------------------------------------------------------------

Section 4.07 Compliance With Legal Requirements.

Parent and the Parent Subsidiaries are in compliance with all Legal Requirements
applicable to Parent or any Parent Subsidiary, as applicable, except for such
non-compliance as would not, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect. Parent and the Parent
Subsidiaries hold all Governmental Authorizations necessary for the lawful
conduct of their respective businesses, and all such Governmental Authorizations
are valid and in full force and effect, except where the failure to hold the
same or of the same to be valid and in full force and effect would not,
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect. Parent and the Parent Subsidiaries are in compliance
with the terms of all Governmental Authorizations, except for such
non-compliance as would not, individually or in the aggregate, reasonably be
expected to have a Parent Material Adverse Effect.

Section 4.08 Information Supplied.

(a) The Registration Statement, together with any amendments or supplements
thereto, at (A) the time the Registration Statement is declared effective,
(B) the time the Proxy Statement (or any amendment thereof or supplement
thereto) is first mailed to the stockholders of the Company, (C) the time of the
Special Meeting, and (D) the Effective Time, will comply as to form in all
material respects with the applicable requirements of the Securities Act, the
Exchange Act and other applicable Laws.

(b) The Registration Statement and the information provided by Parent or Merger
Sub to the Company in writing expressly for inclusion in the Proxy Statement,
and any amendments or supplements thereto, do not, and will not, at (A) the time
the Registration Statement is declared effective, (B) the time the Proxy
Statement (or any amendment thereof or supplement thereto) is first mailed to
the stockholders of the Company, (C) the time of the Special Meeting, or (D) the
Effective Time, contain any untrue statement of a material fact or omit to state
any material fact required to be stated therein or necessary in order to make
the statements made therein, in light of the circumstances under which they were
made, not misleading.

(c) The representations and warranties contained in this Section 4.08 will not
apply to statements or omissions included in the Registration Statement based
upon information furnished in writing to Parent or Merger Sub by the Company
specifically for use therein.

Section 4.09 Tax Matters.

(a) Except for those matters that would not, individually or in the aggregate,
reasonably be expected to have a Parent Material Adverse Effect: (i) each of
Parent and the Parent Subsidiaries has timely filed, or has caused to be timely
filed on its behalf (taking into account any extension of time within which to
file), all material Tax Returns required to be filed by it, and all such filed
Tax Returns are correct and complete in all material respects; (ii) all Taxes
shown to be due on such Tax Returns have been timely paid; (iii) no deficiency
with respect to Taxes has been proposed, asserted or assessed in writing against
Parent or any Parent Subsidiary which have not been fully paid or adequately
reserved in the Parent SEC Documents; and (iv) to the Knowledge of Parent, no
audit or other administrative or court proceedings are pending with any
Governmental Entity with respect to Taxes of Parent or any Parent Subsidiary
(except for pending audits of Parent’s 2006 and 2007 federal income tax
returns), and no written notice thereof has been received.

(b) Neither Parent nor any Parent Subsidiary is a party to or bound by any
material Tax allocation or sharing agreement (other than any such agreement
solely between or among Parent and any of the Parent Subsidiaries).

(c) To the Knowledge of Parent, neither Parent nor any Parent Subsidiary (i) has
been a member of an affiliated group filing a consolidated federal income Tax
Return (other than a group the common parent of which was Parent) or (ii) has
any liability for the Taxes of any Person (other than Parent or any Parent
Subsidiary) under United States Treasury Regulation Section 1.1502-6 (or any
similar provision of any Legal Requirement), as a transferee or successor, by
Contract, or otherwise.

 

26



--------------------------------------------------------------------------------

(d) There are no liens for Taxes upon any material property or other material
assets of Parent or any Parent Subsidiary, except liens for Taxes not yet due
and payable and liens for Taxes that are being contested in good faith by
appropriate proceedings.

(e) All material Taxes required to be withheld, collected or deposited by or
with respect to Parent and each of Parent Subsidiaries have been timely
withheld, collected or deposited, as the case may be, and to the extent
required, have been paid to the relevant Tax authority or other Governmental
Entity, except for such failure to do any of the foregoing as would not,
individually or in the aggregate, reasonably be expected to have a Parent
Material Adverse Effect.

Section 4.10 Brokers and Other Advisors.

No broker, investment banker, financial advisor, agent or other Person is
entitled to any broker’s, finder’s, financial advisor’s, agent’s or other
similar fee or commission in connection with the Transactions based upon
arrangements made by or on behalf of Parent or any Parent Subsidiary.

Section 4.11 Ownership of Company Shares.

Neither Parent nor any of its Affiliates beneficially owns (as defined in
Rule 13d-3 of the Exchange Act) any Company Shares as of the date hereof.

Section 4.12 Available Funds.

Parent has, or will have, sufficient funds available to consummate the
Transactions.

Section 4.13 No Other Representations or Warranties.

Except for the representations and warranties made by Parent in this Article IV
or in the certificates to be delivered pursuant to Section 6.03(a) and
Section 6.03(b), neither Parent nor any other Person makes any representation or
warranty with respect to Parent or the Parent Subsidiaries or their respective
businesses, operations, assets, liabilities, condition (financial or otherwise)
or prospects, notwithstanding the delivery or disclosure to the Company or any
of its Affiliates or Representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing.

Section 4.14 No Reliance.

Notwithstanding anything contained in this Agreement to the contrary, each of
Parent and Merger Sub acknowledges and agrees that (a) neither the Company nor
any Person on behalf of the Company is making any representations or warranties
whatsoever, express or implied, beyond those expressly made by the Company in
Article III or in the certificates to be delivered pursuant to Section 6.02(a)
and Section 6.02(b), and (b) none of Parent or Merger Sub has been induced by,
or relied upon, any representations, warranties or statements (written or oral),
whether express or implied, made by any Person, that are not expressly set forth
in Article III or in the certificates to be delivered pursuant to
Section 6.02(a) and Section 6.02(b). Without limiting the generality of the
foregoing, each of Parent and Merger Sub acknowledges that no representations or
warranties are made with respect to any projections, forecasts, estimates,
budgets or information as to prospects with respect to the Company and the
Company Subsidiaries that may have been made available to Parent, Merger Sub or
any of their respective Representatives.

ARTICLE V

COVENANTS

Section 5.01 Interim Operations of the Company.

(a) The Company agrees that, during the period from the date of this Agreement
through the earlier of the Effective Time or the date of termination of this
Agreement, except: (i) to the extent Parent shall otherwise

 

27



--------------------------------------------------------------------------------

consent in writing (which consent shall not be unreasonably withheld, delayed or
conditioned); (ii) as set forth in Section 5.01(a) of the Company Disclosure
Letter; or (iii) as expressly required by this Agreement, the Company shall and
shall cause each Company Subsidiary to (A) use its reasonable best efforts to
(1) conduct their businesses in the ordinary course of business, (2) preserve
intact their present business organizations, (3) maintain satisfactory relations
with and keep available the services of their current officers and other key
employees and (4) preserve existing relationships with material customers,
lenders, suppliers, distributors and others having material business
relationships with the Company or any Company Subsidiary and (B) not:

(1) amend the Company Charter Documents or the equivalent organizational
documents of any Company Subsidiary;

(2) split, combine, subdivide or reclassify any shares of its capital stock;

(3) declare, set aside or pay any dividend (whether payable in cash, stock or
property) with respect to any shares of its capital stock (except with respect
to shares of the capital stock of a Company Subsidiary that is directly or
indirectly wholly owned by the Company);

(4) issue, sell, pledge, transfer, deliver, dispose of or encumber any shares
of, or securities convertible or exchangeable for, or options or rights to
acquire, any shares of its capital stock, voting securities, phantom stock,
phantom stock rights, stock based performance units or other securities that
derive their value by reference to such capital stock or voting securities,
other than the issuance of Company Shares upon the exercise of Company Options
or Company Warrants;

(5) transfer, lease or license to any third party, or subject to an Encumbrance
(except for Permitted Encumbrances), any assets of the Company or any Company
Subsidiary (excluding the ‘7133 Program) other than: (i) sales in the ordinary
course of business; or (ii) dispositions of obsolete assets;

(6) repurchase, redeem or otherwise acquire or offer to repurchase, redeem or
otherwise acquire any shares of its capital stock other than pursuant to the
forfeiture provisions applicable to the Company Options or pursuant to the
exercise or tax withholding provisions applicable to the Company Options;

(7) acquire (whether pursuant to merger, stock or asset purchase or otherwise)
or lease (i) any asset or assets, except for (A) purchases of raw materials,
equipment and supplies in the ordinary course of business or (B) capital
expenditures (which are subject to Section 5.01(a)(15)), or (ii) any equity
interests in any Person or any business or division of any Person (except for
marketable securities acquired by the Company from time to time in connection
with its normal cash management activities);

(8) incur, issue, repurchase, modify or assume any Indebtedness or guarantee any
such Indebtedness;

(9) make any loans, advances or capital contributions to, or investments in, any
other Person other than (i) loans, advances or capital contributions to, or
investments in, a Company Subsidiary that is directly or indirectly wholly owned
by the Company in the ordinary course of business, (ii) advances to employees in
respect of travel and other expenses in the ordinary course of business, and
(iii) investments made by the Company in marketable securities in connection
with its normal cash management activities;

(10) (i) increase benefits under any Company Plan, except as required by
applicable Legal Requirements, (ii) increase or otherwise change the method for
funding or insuring benefits under any Company Plan, except as required by
applicable Legal Requirements, (iii) (A) establish, adopt, enter into, amend or
terminate any Company Plan that is an “employee benefit plan” as defined in
Section 3(3) of ERISA or other any other arrangement that would be an employee
benefit plan under ERISA if it were in existence as of the date of this
Agreement, except as required by applicable Legal Requirements, or
(B) establish, adopt, enter into, amend or terminate any collective bargaining
agreement, Company Plan that is not an employee benefit plan under ERISA or any
plan, agreement, program, policy, trust, fund or other arrangement that would be
a Company Plan that is not an employee benefit plan under ERISA if it were in
existence as of the date of this Agreement, except in the ordinary course of
business or as required by applicable Legal Requirements (including, without
limitation, Section 409A of the Code), (iv) grant any increase in the rates of
salaries, compensation or fringe or other benefits payable to any Executive
(other

 

28



--------------------------------------------------------------------------------

than as required by applicable Legal Requirements or pursuant to
non-discretionary provisions of Contracts in effect as of the date hereof),
(v) grant any increase in the rates of salaries, compensation or fringe or other
benefits payable to any employee, except increases that are required by Legal
Requirements or pursuant to non-discretionary provisions of Contracts in effect
as of the date hereof, (vi) grant or pay any bonus of any kind or amount
whatsoever to any current or former director or officer or any employee of the
Company or any Company Subsidiary (other than pursuant to the non-discretionary
provisions of Contracts in effect as of the date of this Agreement) or
(vii) grant or pay any stay or severance or termination pay or increase in any
manner the stay or severance or termination pay of any current or former
director, officer, employee or consultant of the Company or any Company
Subsidiary other than as required by applicable Legal Requirements or pursuant
to non-discretionary provisions of Contracts in effect as of the date hereof;

(11) settle or compromise any Legal Proceeding (whether or not commenced before
the date of this Agreement), other than settlements or compromises of Legal
Proceedings where the amount paid (after giving effect to insurance proceeds
actually received) in settlement or compromise does not exceed the Company’s
reserves on its books therefor by more than $10,000, or for any Legal Proceeding
for which the Company has not yet reserved, in an amount therefor that does not
exceed $20,000;

(12) enter into any new, or amend or prematurely terminate any current, Company
Contract or waive, release or assign any rights or claims under any Company
Contract (except (i) in the ordinary course of business or (ii) where the
failure to amend or terminate a Company Contract would, in the reasonable
judgment of the Company Board, have a Company Material Adverse Effect);

(13) change any of its methods of accounting or accounting practices in any
material respect, other than changes required by GAAP or Legal Requirements;

(14) make any material Tax election (except for elections made in the ordinary
course of business);

(15) make any capital expenditure that is not contemplated by the capital
expenditure budget set forth in Section 5.01(a)(15) of the Company Disclosure
Letter (a “Non-Budgeted Capital Expenditure”), except that the Company or any
Company Subsidiary: (A) may make any Non-Budgeted Capital Expenditure that does
not individually exceed $5,000 in amount; and (B) may make any Non-Budgeted
Capital Expenditure that, when added to all other Non-Budgeted Capital
Expenditures made by the Company and the Company Subsidiaries since the date of
this Agreement, would not exceed $25,000 in the aggregate;

(16) adopt a plan of complete or partial liquidation or dissolution;

(17) take any action that is intended or would reasonably be expected to result
in any of the conditions to the Merger set forth in Article VI not being
satisfied on or before the Outside Date; or

(18) authorize or enter into any agreement or otherwise make any commitment to
do any of the foregoing.

(b) Without in any way limiting any party’s rights or obligations under this
Agreement, the parties understand and agree that (i) nothing contained in this
Agreement shall give Parent or Merger Sub, directly or indirectly, the right to
control or direct the Company’s operations before the Effective Time, and
(ii) before the Effective Time, the Company shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
its operations.

Section 5.02 Interim Operations of Parent.

(a) Parent agrees that, during the period from the date of this Agreement
through the earlier of the Effective Time or the date of termination of this
Agreement, except: (i) to the extent the Company shall otherwise consent in
writing (which consent shall not be unreasonably withheld, delayed or
conditioned); or (ii) as expressly required by this Agreement, Parent shall and
shall cause each Parent Subsidiary to (A) use its reasonable best efforts to
conduct their businesses in the ordinary course of business or otherwise to an
anticipated advantage, and (B) not:

(1) amend its certificate of incorporation;

 

29



--------------------------------------------------------------------------------

(2) split, combine, subdivide or reclassify any shares of its capital stock;

(3) declare, set aside or pay any dividend (whether payable in cash, stock or
property) with respect to any shares of its capital stock (except with respect
to shares of the capital stock of a Parent Subsidiary that is directly or
indirectly wholly owned by Parent);

(4) change any of its methods of accounting or accounting practices in any
material respect, other than changes required by GAAP or Legal Requirements;

(5) adopt a plan of complete or partial liquidation or dissolution;

(6) make any material Tax election (except for elections made in the ordinary
course of business);

(7) take any action that is intended or would reasonably be expected to result
in any of the conditions to the Merger set forth in Article VI not being
satisfied on or before the Outside Date; or

(8) authorize or enter into any agreement or otherwise make any commitment to do
any of the foregoing.

(b) Without in any way limiting any party’s rights or obligations under this
Agreement, the parties understand and agree that (i) nothing contained in this
Agreement shall give the Company, directly or indirectly, the right to control
or direct the Parent’s operations, and (ii) Parent shall exercise, consistent
with the terms and conditions of this Agreement, complete control and
supervision over its operations.

Section 5.03 No Solicitation.

(a) At all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement pursuant to Section 7.01 and the Effective Time, the Company
shall not, shall cause all of the Company Subsidiaries not to and shall not
authorize or permit the Company’s and the Company Subsidiaries’ directors,
officers, employees, investment bankers, attorneys and other agents or
representatives (collectively, “Representatives”) to, directly or indirectly,
(i) solicit, initiate, knowingly encourage or knowingly induce the making,
submission or announcement of an Acquisition Proposal; (ii) furnish to any
Person any non-public information relating to the Company in response to or in
connection with an Acquisition Proposal (for avoidance of doubt, it being
understood that the foregoing shall not prohibit the Company, any Company
Subsidiary or any of their respective Representatives from furnishing, in the
ordinary course of business, any non-public information to (A) any actual or
potential customer, supplier, distributor, licensor, licensee, partner or other
Person to the extent necessary to facilitate any business dealings between the
Company and such actual or potential customer, supplier, distributor, licensor,
licensee, partner or other Person that are unrelated to any Acquisition
Proposal, or (B) a Governmental Entity); (iii) participate or engage in
discussions or negotiations with any Person with respect to an Acquisition
Proposal (for avoidance of doubt, it being understood that the foregoing shall
not prohibit the Company, any Company Subsidiary or any of its Representatives
from making such Person aware of the restrictions of this Section 5.03 in
response to the receipt of an Acquisition Proposal, nor shall it prohibit the
Company from engaging in discussions with its Representatives to the extent
reasonably necessary to assist the Company in determining how to properly
respond to such Acquisition Proposal); or (iv) approve, endorse or recommend to
the stockholders of the Company any Acquisition Proposal; provided, however,
that notwithstanding anything to the contrary contained in this Agreement, at
any time before obtaining the Company Stockholder Approval, the Company may,
directly or indirectly through its Representatives, (A) engage or participate in
discussions or negotiations with any Person (and may engage or participate in
discussions or negotiations with such Person’s Representatives and potential
financing sources) that has made an Acquisition Proposal that the Company Board
determines in good faith (after consultation with its outside legal counsel and
financial advisor) constitutes or is reasonably likely to lead to a Superior
Proposal, and (B) furnish to any such Person described in clause (A) above
(including to such Person’s Representatives and potential financing sources) any
non-public information relating to the Company and the Company Subsidiaries
pursuant to a confidentiality agreement (whether executed before or after the
date of this Agreement), the terms of which are no less favorable in any
material respect to the Company than those

 

30



--------------------------------------------------------------------------------

contained in the Confidential Disclosure Agreement, dated March 5, 2009, between
Parent and the Company (the “Confidentiality Agreement”); and provided further,
that in the case of any action taken pursuant to clause (A) or clause (B) above,
the Company Board shall first have determined in good faith (after consultation
with its outside legal counsel) that the failure to take such action is
inconsistent with its fiduciary obligations to the stockholders of the Company
under applicable Legal Requirements; and contemporaneously with furnishing any
nonpublic information to such Person, the Company furnishes such nonpublic
information to Parent (to the extent such information has not been previously
furnished by the Company to Parent).

(b) Upon the execution and delivery of this Agreement, the Company shall
immediately cease and cause to be terminated any active discussions with any
Person that relate to any Acquisition Proposal.

(c) Unless the Company Board shall first have determined in good faith (after
consultation with its outside legal counsel) that the failure to take the
following actions is inconsistent with its fiduciary obligations to the
stockholders of the Company under applicable Legal Requirements, the Company
agrees not to release or permit the release of any Person from, or to waive or
permit the waiver of any provision of, any confidentiality, standstill or
similar agreement to which the Company is a party or under which the Company has
any rights; provided, however, that the expiration or termination of such
agreement or provision of such agreement by its own terms shall not be
considered to be a violation of the foregoing by the Company.

Section 5.04 Company Board Recommendation.

(a) Subject to Section 5.04(c), the Company Board shall (i) make the Company
Recommendation and (ii) include the Company Recommendation in the Proxy
Statement.

(b) Subject to Section 5.04(c), neither the Company Board nor any committee
thereof shall (i) withdraw, qualify, modify, change or amend in any manner
adverse to Parent or Merger Sub, the Company Recommendation, (ii) approve or
recommend any Acquisition Proposal, (iii) except in connection with a
termination of this Agreement pursuant to Section 7.01(f), permit the Company or
any Company Subsidiary to enter into any Contract (other than a confidentiality
agreement as contemplated by Section 5.03(a)) with respect to any Acquisition
Proposal, or (iv) except in connection with a termination of this Agreement
pursuant to Section 7.01(f), resolve or propose to take any action described in
clauses (i) through (iii) (each of the foregoing actions described in clauses
(i) through (iii) being referred to as a “Company Change in Recommendation”).

(c) Notwithstanding anything to the contrary contained in this Agreement, the
Company Board may effect a Company Change in Recommendation at any time before
receipt of the Company Stockholder Approval, if (i) (A) the Company Board has
received an Acquisition Proposal (that has not been withdrawn) that constitutes
a Superior Proposal, (B) the Company Board determines in good faith (after
consultation with its outside legal counsel and financial advisor and after
considering in good faith any counter-offer or proposal made by Parent during
the five day period contemplated by clause (D) below) that the failure to effect
a Company Change in Recommendation in light of such Superior Proposal is
inconsistent with its fiduciary obligations to the stockholders of the Company
under applicable Legal Requirements, (C) at least five days before such Company
Change in Recommendation, the Company shall have provided to Parent a written
notice (a “Notice of Recommendation Change”) of its intention to make such
Company Change in Recommendation (which notice shall not be deemed to be, in and
of itself, a Company Change in Recommendation), specifying the material terms
and conditions of such Superior Proposal, including a copy of such Superior
Proposal and identifying the Person making such Superior Proposal, (D) during
the five day period following Parent’s receipt of a Notice of Recommendation
Change, the Company shall have given Parent the opportunity to meet with the
Company and its Representatives, and at Parent’s request, shall have negotiated
in good faith regarding the terms of possible revisions to the terms of this
Agreement, and (E) Parent shall not, within five days following Parent’s receipt
of a Notice of Recommendation Change, have made an offer that the Company Board
determines in good faith (after consultation with its outside legal counsel and
financial advisor) to be at least as favorable to the stockholders of the
Company as such Superior Proposal; or (ii) other than in connection with a
Superior Proposal (it being

 

31



--------------------------------------------------------------------------------

understood and hereby agreed that the Company Board shall not effect a Company
Change in Recommendation in connection with a Superior Proposal other than
pursuant to the immediately preceding clause (i) of this Section 5.04(c)),
(A) the Company Board determines in good faith (after consultation with its
outside legal counsel) that the failure to effect a Company Change in
Recommendation is inconsistent with its fiduciary obligations to the
stockholders of the Company under applicable Legal Requirements, (B) at least
five days before such Company Change in Recommendation, the Company shall have
provided to Parent a Notice of Recommendation Change of its intention to make
such Company Change in Recommendation (which notice shall not be deemed to be,
in and of itself a Company Change in Recommendation), specifying in reasonable
detail the circumstances for such proposed Company Change in Recommendation, and
(C) during the five day period following Parent’s receipt of a Notice of
Recommendation Change, the Company shall have given Parent the opportunity to
meet with the Company and its Representatives, and at Parent’s request, shall
have negotiated in good faith regarding the terms of possible revisions to the
terms of this Agreement.

(d) Nothing in this Agreement shall prohibit the Company Board from (i) taking
and disclosing to the stockholders of the Company a position contemplated by
Rule 14e-2(a) promulgated under the Exchange Act or complying with the
provisions of Rule 14d-9 promulgated under the Exchange Act or (ii) making any
disclosures to any stockholder of the Company that the Company Board determines
in good faith (after consultation with its outside legal counsel) that the
Company Board is required to make in order to comply with its fiduciary
obligations to the stockholders of the Company under applicable Legal
Requirements or with any other applicable Legal Requirements. In addition, it is
understood and agreed that, for purposes of this Section 5.04, a factually
accurate public statement by the Company that describes the Company’s receipt of
an Acquisition Proposal and the operation of this Agreement with respect thereto
and contains a “stop-look-and-listen communication” shall not be deemed a
Company Change in Recommendation.

(e) Notwithstanding anything to the contrary contained in this Agreement,
(i) the obligation of the Company to call, give notice of, convene and hold the
Special Meeting shall not be limited or otherwise affected by the commencement,
disclosure, announcement or submission to it of any Acquisition Proposal or by
any Company Change in Recommendation unless the Agreement has been terminated in
accordance with Section 7.01, and (ii) the Company shall not submit to the vote
of its stockholders any Acquisition Proposal, unless and until this Agreement is
terminated in accordance with its terms.

(f) The Company shall not take any action to exempt any Person (other than
Parent, Merger Sub and their respective Affiliates) from the restrictions on
“business combinations” contained in Section 203 of the DGCL (or any similar
provisions of any other Legal Requirement) or otherwise cause such restrictions
not to apply unless such actions are taken simultaneously with a termination of
this Agreement pursuant to Section 7.01(f).

Section 5.05 Registration Statement; Proxy Statement; Special Meeting.

(a) As promptly as practicable after the execution of this Agreement, the
Company shall prepare and file with the SEC a proxy statement relating to the
Special Meeting (together with any amendments thereof or supplements thereto,
the “Proxy Statement”), and Parent shall prepare and file with the SEC a
registration statement on Form S-4 (together with all amendments thereto, the
“Registration Statement”) in which the Proxy Statement shall be included as a
prospectus, in connection with the registration under the Securities Act of the
CVRs to be issued to the stockholders of the Company pursuant to the Merger.
Each of Parent and the Company will use all reasonable efforts to respond to any
comments made by the SEC with respect to the Proxy Statement, and to cause the
Registration Statement to become effective as promptly as practicable. Before
the effective date of the Registration Statement, Parent shall take all or any
action required under any applicable federal or state securities laws in
connection with the issuance of CVRs in the Merger. Each of Parent and the
Company shall furnish all information concerning it and the holders of its
capital stock as the other may reasonably request in connection with such
actions and the preparation of the Registration Statement and the Proxy
Statement. As promptly as practicable after the Registration Statement shall
have become effective, the Company shall mail the Proxy Statement to its
stockholders. The Proxy Statement shall (subject to Section 5.04(c)) include the
Company Recommendation.

 

32



--------------------------------------------------------------------------------

(b) Subject to Section 5.04(c), no amendment or supplement to the Proxy
Statement or the Registration Statement will be made by Parent or the Company
without the approval of the other party (which approval shall not be
unreasonably withheld, delayed or conditioned). Parent and the Company each will
advise the other, promptly after it receives notice thereof, of the time when
the Registration Statement has become effective or any supplement or amendment
has been filed, of the issuance of any stop order, the suspension of the
qualification of the CVRs issuable in connection with the Merger for offering or
sale in any jurisdiction, or any request by the SEC for amendment of the Proxy
Statement or the Registration Statement or comments thereon and responses
thereto or requests by the SEC for additional information.

(c) If at any time before the Effective Time, any event or circumstance relating
to Parent or any Parent Subsidiary, or their respective officers or directors,
should be discovered by Parent which should be set forth in an amendment or a
supplement to the Registration Statement or the Proxy Statement, Parent shall
promptly inform the Company. All documents that Parent is responsible for filing
with the SEC in connection with the transactions contemplated herein will comply
as to form and substance in all material respects with the applicable
requirements of the Securities Act and the rules and regulations thereunder, the
Exchange Act and the rules and regulations thereunder, and other applicable
Legal Requirements (provided, that Parent shall not be responsible hereunder for
the substance of statements or omissions included in the Registration Statement
or Proxy Statement based upon information furnished in writing to Parent by the
Company specifically for use therein).

(d) If at any time before the Effective Time, any event or circumstance relating
to the Company or any Company Subsidiary, or their respective officers or
directors, should be discovered by the Company which should be set forth in an
amendment or a supplement to the Registration Statement or the Proxy Statement,
the Company shall promptly inform Parent. All documents that the Company is
responsible for filing with the SEC in connection with the transactions
contemplated herein will comply as to form and substance in all material
respects with the applicable requirements of the Securities Act and the rules
and regulations thereunder, the Exchange Act and the rules and regulations
thereunder, and other applicable Legal Requirements (provided, that the Company
shall not be responsible hereunder for the substance of statements or omissions
included in the Proxy Statement based upon information furnished in writing to
the Company by Parent or Merger Sub specifically for use therein).

(e) The Company, acting through the Company Board, shall (i) duly set a record
date for, call and establish a date for, and give notice of, the Special Meeting
(with the record date and meeting date each set for a date as soon as reasonably
practicable and in consultation with Parent), and (ii) convene and hold the
Special Meeting as soon as reasonably practicable after the date on which the
Registration Statement becomes effective. The Special Meeting shall be scheduled
to be held approximately 30 days after the mailing of the Proxy Statement.
Notwithstanding anything to the contrary contained in this Agreement, the
Company may adjourn or postpone the Special Meeting (x) to the extent necessary
to ensure that any necessary supplement or amendment to the Proxy Statement is
provided to all stockholders of the Company in advance of the vote to be taken
at the Special Meeting, or (y) if as of any time the Special Meeting is
scheduled (as set forth in the Proxy Statement) there are insufficient Company
Shares represented (either in person or by proxy) to constitute a quorum
necessary to conduct the business for which the Special Meeting was called.
Parent shall cause all shares of Company Shares owned by Parent, Merger Sub or
their Affiliates, if any, to be voted in favor of adoption of this Agreement and
approval of the Transactions.

Section 5.06 Filings; Other Action.

(a) Each of the Company, Parent and Merger Sub shall: (i) promptly make and
effect all registrations, filings and submissions required to be made or
effected by it pursuant to the Exchange Act and other applicable Legal
Requirements with respect to the Transactions; and (ii) use its reasonable best
efforts to cause to be taken, on a timely basis, all other actions necessary or
appropriate for the purpose of consummating and effectuating the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, each of the Company, Parent and Merger Sub shall promptly provide all
information requested by any Governmental Entity in connection with the
Transactions.

 

33



--------------------------------------------------------------------------------

(b) Without limiting the generality of anything contained in Section 5.06(a) or
Section 5.06(c), each party hereto shall (to the extent permitted by applicable
Legal Requirements): (i) give the other parties prompt notice of the making or
commencement of any request, inquiry, investigation, action or Legal Proceeding
by or before any Governmental Entity with respect to the Transactions; (ii) keep
the other parties informed as to the status of any such request, inquiry,
investigation, action or Legal Proceeding; and (iii) promptly inform the other
parties of any communication to or from any Governmental Entity regarding the
Transactions. Each party hereto will consult and cooperate with the other
parties and will consider in good faith the views of the other parties in
connection with any analysis, appearance, presentation, memorandum, brief,
argument, opinion or proposal made or submitted in connection with any such
request, inquiry, investigation, action or Legal Proceeding. In addition, except
as may be prohibited by any Governmental Entity or by any Legal Requirement, in
connection with any such request, inquiry, investigation, action or Legal
Proceeding, each party hereto will permit authorized representatives of the
other parties to be present at each meeting or conference relating to such
request, inquiry, investigation, action or Legal Proceeding and to have access
to and be consulted in connection with any document, opinion or proposal made or
submitted to any Governmental Entity in connection with such request, inquiry,
investigation, action or Legal Proceeding.

(c) In furtherance and not in limitation of the covenants of the parties
contained in this Section 5.06, each of the parties hereto shall use its
reasonable best efforts to resolve such objections, if any, as may be asserted
by a Governmental Entity or other Person with respect to the Transactions.
Without limiting any other provision hereof, Parent and the Company shall each
use its reasonable best efforts to (i) avoid the entry of, or to have vacated or
terminated, any decree, order or judgment that would restrain, prevent or delay
the consummation of the Transactions on or before the Outside Date, including by
defending through litigation on the merits any claim asserted in any court by
any Person, and (ii) avoid or eliminate each and every impediment under any
Antitrust Law that may be asserted by any Governmental Entity with respect to
the Transactions so as to enable the consummation of the Transactions to occur
as soon as reasonably possible (and in any event no later than the Outside
Date); except that Parent need do no such thing that would prevent it from
achieving in substantial measure all of the benefits it intended to achieve via
the Transactions.

(d) For avoidance of doubt, the parties recognize that Parent shall, upon
issuance thereof, register the CVRs under the Exchange Act, but Parent shall
have no obligation under this Agreement or any of the CVR Agreements to ever
list or include the CVRs, or any of them, on the Exchange or on any other
securities exchange or quotation system.

Section 5.07 Access.

Upon reasonable advance written notice, the Company shall, and shall cause its
Subsidiaries to, afford Parent and its Representatives reasonable access, during
normal business hours throughout the period before the Effective Time, to its
books and records and, during such period, shall, and shall cause its
Subsidiaries to, furnish promptly to Parent all readily available information
concerning its business as Parent may reasonably request (and the Company shall
also, upon such request, provide such access to its facilities, personnel and
contract parties); provided, however, that neither the Company nor any of its
Subsidiaries shall be required to permit any inspection or other access, or to
disclose any information, that in its reasonable judgment would: (a) constitute,
or result in any, disclosure (whether or not to a third party) of any of its
Trade Secrets in such a way as would destroy their trade-secret status;
(b) result in the disclosure of any Trade Secrets of third parties; (c) violate
any of its obligations to third persons with respect to confidentiality;
(d) jeopardize protections afforded it under the attorney-client privilege or
the attorney work product doctrine; (e) violate any Legal Requirement; or
(f) materially interfere with the conduct of its business. All information
obtained by Parent or its Representatives pursuant to this Section 5.07 shall be
treated as “Proprietary Information” for purposes of the Confidentiality
Agreement and “Evaluation Information” for purposes of the Confidentiality and
Exclusivity Agreement.

 

34



--------------------------------------------------------------------------------

Section 5.08 Publicity.

The initial press release relating to this Agreement shall be a joint press
release issued by the Company and Parent, and thereafter the parties hereto
shall consult with each other and give due consideration to any reasonable
additions, deletions or changes suggested by the other party and its counsel
before issuing any press releases or otherwise making public statements with
respect to the Transactions and before making any filings with any Governmental
Entity with respect to the Transactions to the extent permitted by applicable
Legal Requirements; provided, however, that the Company need not consult with
Parent in connection with any press release or public statement to be issued or
made with respect to any Acquisition Proposal or with respect to any Company
Change in Recommendation.

Section 5.09 Employee Benefits.

(a) Employment; Severance.

(i) If and to the extent so requested by Parent in writing before the
Determination Date (and with such exceptions as Parent may designate), the
Company shall as of immediately before the Effective Time terminate (and/or
provide written notice of termination in accordance with any employment or
consulting agreement requiring advance notice of termination of) the service
relationship with the Company and the Company Subsidiaries of all employees,
consultants and directors of the Company and the Company Subsidiaries and take
all customary ancillary actions in connection with such termination (including
giving them written notice of such termination).

(ii) Any such termination of employment shall be treated as a “termination
without cause” or “benefits eligible termination” (or equivalent term) by the
Company entitling such employees to full severance payments and benefits under
the employment agreements listed on Section 5.09 of the Company Disclosure
Letter, determined on the basis that such termination has occurred in connection
with a change in control, as applicable to individual employees. Section 5.09 of
the Company Disclosure Letter sets forth the amounts of the cash severance
payments applicable as of the Effective Time to each employee covered by an
employment agreement with the Company. Before the Effective Time, the Company
Board may in its sole discretion deliver letters to individual employees setting
forth their severance payments and benefits upon termination of employment, on a
basis consistent with this Section 5.09. Notwithstanding anything contained
herein to the contrary, in no event shall any officer’s voluntary resignation
(as contemplated by this Agreement) affect such Person’s eligibility to receive
the severance payments set forth on Section 5.09 of the Company Disclosure
Letter or otherwise alter the classification of the termination of employment as
contemplated under this Section 5.09.

(iii) From and after the Effective Time, Parent shall, or shall cause a Parent
Subsidiary, the Surviving Corporation or a Subsidiary of the Surviving
Corporation, to honor the terms of the employment agreements listed on
Section 5.09 of the Company Disclosure Letter, including, without limitation,
the payment of continuing severance payments for the period set forth in such
employment agreements. The severance amounts payable under such employment
agreements to any Company employee who continues in the employ of the Surviving
Corporation shall be paid to such employee by the Surviving Corporation or
Parent on the first Business Day after such employee’s employment with the
Surviving Corporation/Parent terminates or as otherwise required or provided for
by the Contracts governing the severance payments.

(b) 401(k) Plan.

(i) If so requested by Parent in writing, the Company shall before the Effective
Time amend the Company’s 401(k) plan to require, in the event of plan
termination, in-kind distribution of any CVRs in a participant’s account, and
take all customary ancillary actions in connection with such amendment.

(ii) If so requested by Parent in writing, and whether or not such amendment
shall have been requested, the Company shall as of immediately before the
Effective Time terminate the Company’s 401(k) plan and take all customary
ancillary actions in connection with such termination.

 

35



--------------------------------------------------------------------------------

(c) Health Care. From and after the Effective Time, Parent shall, or shall cause
a Parent Subsidiary, the Surviving Corporation or a Subsidiary of the Surviving
Corporation, to (i) at a minimum, honor in accordance with their terms the
obligations of the Company to provide continued medical and dental coverage to
employees and their eligible family members under the terms of the employment
agreements listed on Section 5.09 of the Company Disclosure Letter, with the
understanding that the Company’s health plans will be terminated and coverage
will instead be provided through Parent’s health plans, and (ii) as and to the
extent required by applicable Legal Requirements, continue to provide “COBRA”
continuation coverage to former employees of the Company, with the understanding
that the Company’s health plans will be terminated and coverage will instead be
provided through Parent’s health plans.

(d) This Section 5.9 shall survive the Effective Time and the consummation of
the Merger. This Section 5.9 is intended to benefit, and may be enforced by, the
employees or former employees entitled to the rights set forth hereunder and
their respective heirs, representatives, successors and assigns, and shall be
binding on all successors and assigns of Parent and the Surviving Corporation.

Section 5.10 Indemnification; Directors’ and Officers’ Insurance.

(a) From and after the Effective Time, Parent will cause the Surviving
Corporation and its Subsidiaries to fulfill and honor in all respects the
obligations of the Company and the Company Subsidiaries pursuant to (i) each
indemnification agreement in effect on the date of this Agreement between the
Company or any of the Company Subsidiaries and any Indemnified Party; (ii) any
indemnification provision and any exculpation provision in favor of an
Indemnified Party that is set forth in the certificate of incorporation or
bylaws of the Company and the equivalent organizational documents of any Company
Subsidiary in effect as of the date of this Agreement and (iii) any other rights
to indemnification now existing in favor of any Indemnified Party under any
statute or any express written Contract. The certificate of incorporation and
bylaws of the Surviving Corporation shall contain the provisions with respect to
indemnification and exculpation from liability set forth in the Company’s
certificate of incorporation and bylaws on the date of this Agreement, and, from
and after the Effective Time, such provisions shall not be amended, repealed or
otherwise modified in any manner that could adversely affect the rights
thereunder of any Indemnified Party.

(b) Without limiting the provisions of Section 5.10(a), during the period
commencing at the Effective Time and ending on the sixth anniversary of the
Effective Time, Parent shall indemnify and hold harmless each Indemnified Leader
against and from any costs, fees and expenses (including reasonable attorneys’
fees and investigation expenses), judgments, fines, losses, claims, damages,
liabilities and amounts paid in settlement in connection with any Legal
Proceeding, arbitration, investigation or inquiry, whether civil, criminal,
administrative or investigative, to the extent such Legal Proceeding,
arbitration, investigation or inquiry arises directly or indirectly out of or
pertains directly or indirectly to: (i) any action or omission or alleged action
or omission in such Indemnified Leader’s capacity as a director, officer,
employee or agent of the Company or any Company Subsidiary or other Affiliates
(regardless of whether such action or omission, or alleged action or omission,
occurred before, at or after the Effective Time); or (ii) any of the
transactions contemplated by this Agreement; provided, however, that if, at any
time before the sixth anniversary of the Effective Time, any Indemnified Leader
delivers to the Company, the Surviving Corporation or Parent, as applicable, a
written notice asserting a claim for indemnification under this Section 5.10(b),
then the claim asserted in such notice shall survive the sixth anniversary of
the Effective Time until such time as such claim is fully and finally resolved.
In the event of any such Legal Proceeding, arbitration, investigation or
inquiry: (A) any counsel retained by the Indemnified Leaders with respect to the
defense thereof for any period after the Effective Time must be reasonably
satisfactory to Parent; and (B) Parent will pay the reasonable fees and expenses
of such counsel, promptly after statements therefor are received; provided that
the individual to whom expenses are advanced provides an undertaking to repay
such advances to the extent required by applicable Legal Requirements. The
Indemnified Leaders as a group may retain only one law firm (in addition to
local counsel) to represent them with respect to any single action unless
counsel for any Indemnified Leader determines in good faith that, under
applicable standards of professional conduct, a conflict exists or is reasonably
likely to arise on any material

 

36



--------------------------------------------------------------------------------

issue between the positions of any two or more Indemnified Leaders.
Notwithstanding anything to the contrary contained in this Section 5.10(b) or
elsewhere in this Agreement, Parent agrees that it will not settle or compromise
or consent to the entry of any judgment or otherwise seek termination with
respect to any Legal Proceeding, arbitration, investigation or inquiry for which
indemnification may be sought under this Agreement unless such settlement,
compromise, consent or termination includes an unconditional release of all
Indemnified Leaders from all liability arising out of such Legal Proceeding,
arbitration, investigation or inquiry.

(c) Through the sixth anniversary of the Effective Time, Parent will cause the
Surviving Corporation to maintain in effect, for the benefit of the Company’s
directors and officers that are insured under the Company’s current directors’
and officers’ liability insurance policy in effect as of the date of this
Agreement (the “D&O Insurance Policy”), the current level and similar scope of
directors’ and officers’ liability insurance coverage as set forth in the D&O
Insurance Policy with a carrier selected by Parent; provided, however, that in
no event shall the Surviving Corporation be required pursuant to this
Section 5.10(c) to expend in any one year an amount in excess of $60,000, it
being understood that if the annual premiums payable for such insurance coverage
exceed such amount, the Surviving Corporation shall be obligated to obtain a
policy with what Parent determines in good faith to be the most favorable
coverage available for a cost equal to such amount. At any time before the
Effective Time, notwithstanding anything to the contrary set forth in this
Agreement, the Company may purchase a customary “tail” prepaid policy on the D&O
Insurance Policy covering a period of six years from the Effective Time for a
total premium of no more than $360,000. In the event that the Company shall
purchase such a customary “tail” prepaid policy before the Effective Time,
Parent will cause the Surviving Corporation to maintain such “tail” policy in
full force and effect and continue to honor its respective obligations
thereunder, in lieu of all other obligations of Parent under the first sentence
of this Section 5.10(c), for so long as such “tail” policy shall be maintained
in full force and effect.

(d) Parent and the Surviving Corporation jointly and severally agree to pay all
expenses, including attorneys’ fees, that may be incurred by the Indemnified
Parties in successfully enforcing their indemnity rights and other rights
provided in this Section 5.10.

(e) This Section 5.10 shall survive the Effective Time and the consummation of
the Merger. This Section 5.10 is intended to benefit, and may be enforced by,
the Indemnified Parties and their respective heirs, representatives, successors
and assigns, and shall be binding on all successors and assigns of Parent and
the Surviving Corporation.

Section 5.11 Section 16 Matters.

Before the Effective Time, Parent and the Company shall take all such steps as
may be required to cause any dispositions of Company Shares (including
derivative securities with respect to Company Shares) resulting from the Merger
by each individual who is subject to the reporting requirements of Section 16(a)
of the Exchange Act with respect to the Company to be exempt under Rule 16b-3
promulgated under the Exchange Act, including, without limitation, actions in
accordance with that certain No-Action Letter dated January 12, 1999 issued by
the SEC regarding such matters.

Section 5.12 Plan of Reorganization.

The parties agree that the Merger shall not be, and they shall not report the
Merger as, a tax-free reorganization within the meaning of Section 368 of the
Code.

Section 5.13 Consultants.

(a) From and after the date hereof, Parent shall use commercially reasonable
efforts to negotiate and agree to terms with as many of the individuals listed
on Exhibit E attached hereto as possible (referred to herein as the “Consulting
Committee”), to assist, in the role of consultants, and with such consulting to
begin as of the

 

37



--------------------------------------------------------------------------------

Effective Time, in Parent’s efforts toward selling or licensing the ‘7133
Program by the sixth-month anniversary of the Effective Time; provided, that
Parent shall not be required to provide more than $40,000 in the aggregate for
the compensation of the Consulting Committee.

(b) It is understood that, from and after the Effective Time, Parent’s Board of
Directors and management shall have the ultimate authority to lead, direct and
approve the sale/license process described in paragraph (a) of this Section 5.13
and to determine (subject to the obligation to act in good faith and with
commercial reasonableness) whether or not to seek, solicit, negotiate or accept
any proposed offer to sell or license the ‘7133 Program or any other Program by
any deadline (or ever or at all), and that Parent shall have no liability for
decisions, actions and inactions in this regard that are taken in good faith and
with commercial reasonableness; provided, that notwithstanding the foregoing,
until the sixth-month anniversary of the Effective Time, Parent shall use
commercially reasonable efforts to cause its management to implement any
particular proposed sale or license of the ‘7133 Program recommended by the
Consulting Committee on terms and conditions that do not create a commercially
unreasonable risk of liability to Parent.

Section 5.14 Efforts to Satisfy Closing Conditions.

Each of Parent, Merger Sub and the Company shall use its reasonable best efforts
to cause the conditions to the other party’s obligations to effect the Merger
and the other Transactions to be satisfied. Each party hereto, at the reasonable
request of the other, shall execute and deliver such other instruments and do
and perform such other acts and things as may be reasonably necessary and
consistent with this Agreement to effect the consummation of the Merger and
other Transactions contemplated by this Agreement.

Section 5.15 Guaranteed Funding.

(a) Before the first anniversary of the Effective Time, Parent shall
(i) initiate research, development or commercialization efforts on the Glucagon
Program and the TR Beta Program and (ii) incur at least $350,000 in Funding for
at least one of the General Programs.

(b) If Parent does not incur at least $350,000 in Funding for at least one of
the General Programs during the first 12 months following the Effective Time,
Parent shall deliver the General Program Funding Shortfall Amount (as defined in
the General CVR Agreement) to the Rights Agent pursuant to and for distribution
in accordance with the terms of the General CVR Agreement, unless the
Stockholders’ Representative, in its sole discretion, shall have informed Parent
in writing that this Section 5.15(b) is negated. Parent shall receive full
credit for the amount so delivered against any future First Funding Shortfall
Amount, Funding Shortfall Amount or Extended Funding Shortfall Amount (each as
defined in the General CVR Agreement).

(c) If Parent does not incur an aggregate of at least $7,000,000 in Funding
during the first 30 months following the Effective Time, then Parent shall
deliver the First Funding Shortfall Amount to the Rights Agent pursuant to and
for distribution in accordance with the terms of the General CVR Agreement,
unless any of the following has occurred, in which case this Section 5.15(c)
shall be negated: (i) the Stockholders’ Representative, in its sole discretion,
shall have informed Parent in writing that this Section 5.15(c) is negated,
(ii) Parent shall provide the Stockholders’ Representative with reasonable
written evidence that Parent entered into a partnering agreement or similar
arrangement with another Person to commercialize one of the Company Programs and
such agreement has a Partner Value of at least $100,000,000 payable to Parent,
or (iii) Parent shall provide the Stockholders’ Representative with reasonable
written evidence that all Funding has ceased on both the TR Beta Program and the
Glucagon Program and no future Funding on such programs is contemplated by, or
budgeted for, Parent or the Surviving Corporation. Parent shall receive full
credit for the amount so delivered against any future Funding Shortfall Amount
or Extended Funding Shortfall Amount.

 

38



--------------------------------------------------------------------------------

(d) If Parent does not incur an aggregate of at least $8,000,000 in Funding
during the first 42 months following the Effective Time, then Parent shall
deliver the Funding Shortfall Amount to the Rights Agent pursuant to and for
distribution in accordance with the terms of the General CVR Agreement, unless
the Stockholders’ Representative, in its sole discretion, shall instruct Parent
in writing to extend such 42-month period so that it is a 48-month compliance
period (the “Funding Extension”). In the event of a Funding Extension, Parent
shall deliver the Extended Funding Shortfall Amount, if any, to the Rights Agent
pursuant to and for distribution in accordance with the terms of the General CVR
Agreement.

(e) All Funding by Parent shall be done in good faith and with commercial
reasonableness; provided, that upon Parent incurring an aggregate of $8,000,000
in Funding, no additional Funding shall be subject to such standard.

(f) Following the Effective Time, on an annual basis, Parent or the Surviving
Corporation shall provide the Stockholders’ Representative with a summary report
setting forth (i) an accurate accounting and summary of all Funding incurred by
Parent during the preceding 12 month period (including sufficient back-up to
allow the Stockholders’ Representative to understand the general nature and
purpose of such Funding payments) and (ii) describing in general the status of
the respective Company Programs (each such report, a “Summary Report”). Subject
to Section 5.16(a), if the Stockholders’ Representative disagrees with any of
the calculations set forth in a Summary Report and/or whether any payment
qualifies as a Funding payment, within 45 calendar days after delivery of such
Summary Report to the Stockholders’ Representative, the Stockholders’
Representative shall deliver a written notice to Parent specifying, with
sufficient detail, any objections the Stockholders’ Representative has to such
Summary Report (“Funding Objection Notice”). If the Stockholders’ Representative
fails to deliver a Funding Objection Notice within such 45 calendar day period,
such Summary Report shall be deemed conclusive determination of the Funding
incurred during the relevant 12-month period. If the Stockholders’
Representative delivers a Funding Objection Notice, Parent and the Stockholders’
Representative shall resolve such dispute pursuant to the resolution procedures
set forth in Section 7.12 of the General CVR Agreement.

(g) This Section 5.15 shall survive the Effective Time and the consummation of
the Merger. In addition, Parent’s obligation to provide a Summary Report
hereunder shall survive the satisfaction of the Funding obligations and shall
continue until such time as each of the CVR Agreements terminate pursuant to
their respective terms; provided, however, upon satisfaction of the Funding
obligations hereunder (or, if later, upon the conclusion of the 42-month or, if
there has been a Funding Extension, 48-month measuring period), each Summary
Report shall only be required to describe in general the status of the
respective Company Programs.

Section 5.16 Stockholders’ Representative.

(a) Appointment of Stockholders’ Representative. For purposes of (i) negotiating
and settling, on behalf of the Company stockholders, any dispute that arises
under this Agreement after the Effective Time, (ii) accepting delivery of
notices hereunder to the former Company stockholders after the Effective Time,
(iii) reviewing, negotiating and settling matters with respect to the Funding
obligations set forth in Section 5.15, (iv) confirming the satisfaction of
Parent’s obligations under the CVR Agreements, including, without limitation,
receiving and reviewing the achievement certificates and/or reports to be
provided to the Stockholders’ Representative thereunder and (v) negotiating and
settling matters with respect to the amounts to be paid to the holders of CVRs
pursuant to the CVR Agreements, the Stockholders’ Representative is hereby
appointed, authorized and empowered to be the exclusive representative, agent
and attorney-in-fact of the Company stockholders and holders of CVRs, with full
power of substitution, to make all decisions and determinations and to act (or
not act) and execute, deliver and receive all agreements, documents, instruments
and consents on behalf of and as agent for such Company stockholders or holders
of CVRs at any time in connection with, and that may be necessary or appropriate
to accomplish the intent and implement the provisions of this Agreement and the
CVR Agreements, and to facilitate the consummation of the transactions
contemplated hereby and thereby; provided, that before the delivery of any
Funding Objection Notice or Notice of Objection (as defined in the CVR
Agreements) or the

 

39



--------------------------------------------------------------------------------

filing of any other litigation or arbitration action or dispute process of any
kind by the Stockholders’ Representative, the Stockholders’ Representative shall
first obtain the assent of at least 20% of the then outstanding General CVRs, in
the case of a Funding Objection Notice, or at least 20% of the CVRs then
outstanding under the applicable CVR Agreement under which such Notice of
Objection is to be delivered, in the case of a Notice of Objection. By executing
this Agreement, the Stockholders’ Representative accepts such appointment,
authority and power. Without limiting the generality of the foregoing, the
Stockholders’ Representative shall have the power to take any of the following
actions on behalf of the former Company stockholders: to give and receive
notices, communications and consents under this Agreement and the CVR Agreements
on behalf of the former Company stockholders and holders of CVRs; to negotiate,
enter into settlements and compromises of, resolve and comply with orders of
courts and other third-party intermediaries with respect to any disputes arising
under this Agreement or the CVR Agreements; and to make, execute, acknowledge
and deliver all such other agreements, guarantees, orders, receipts,
endorsements, notices, requests, instructions, certificates, stock powers,
letters and other writings, and, in general, to do any and all things and to
take any and all action that the Stockholders’ Representative, in its sole and
absolute discretion, may consider necessary or proper or convenient in
connection with or to carry out the activities described in this Section 5.16.

(b) Authority. The appointment of the Stockholders’ Representative by each
stockholder and holder of CVRs by the Company stockholders’ collective adoption
of this Agreement is coupled with an interest and may not be revoked in whole or
in part (including, without limitation, upon the death or incapacity of any
stockholder). Such appointment shall be binding upon the heirs, executors,
administrators, estates, personal representatives, officers, directors, security
holders, successors and assigns of each stockholder. All decisions of the
Stockholders’ Representative shall be final and binding on all of the
stockholders and holders of CVRs, and no stockholder or holder of CVRs, shall
have the right to object, dissent, protest or otherwise contest the same. Parent
shall be entitled to rely upon, without independent investigation, any act,
notice, instruction or communication from the Stockholders’ Representative and
any document executed by the Stockholders’ Representative on behalf of any
stockholder or holder of CVRs and shall be fully protected in connection with
any action or inaction taken or omitted to be taken in reliance thereon by
Parent absent willful misconduct by Parent. The Stockholders’ Representative
shall not be responsible for any loss suffered by, or liability of any kind to,
the stockholders or holders of CVRs arising out of any act done or omitted by
the Stockholders’ Representative in connection with the acceptance or
administration of the Stockholders’ Representative’s duties hereunder, unless
such act or omission involves gross negligence or willful misconduct.

(c) Successor Stockholders’ Representative. In the event that the Stockholders’
Representative dies, becomes unable to perform his or her responsibilities
hereunder or resigns from such position, the holders of at least 34% of the then
outstanding General CVRs shall be authorized to and shall select another
representative reasonably acceptable to Parent to fill such vacancy and such
substituted representative shall be deemed to be the Stockholders’
Representative for all purposes of this Agreement and the CVR Agreements. The
newly-appointed Stockholders’ Representative shall notify Parent, the Surviving
Corporation and any other appropriate Person in writing of his or her
appointment, provide evidence that the holders of the requisite percentage of
the then outstanding General CVRs approved such appointment and provide
appropriate contact information for purposes of this Agreement and the CVR
Agreements. Parent shall be entitled to rely upon, without independent
investigation, the identity and validity of such newly-appointed Stockholders’
Representative as set forth in such written notice.

In the event that within 30 days after the Stockholders’ Representative dies,
becomes unable to perform his or her responsibilities hereunder or resigns from
such position and no successor Stockholders’ Representative reasonably
acceptable to Parent has been so selected, the Rights Agent shall forthwith
notify the Person holding the largest quantity of the outstanding General CVRs
(and who is not a Competitor of Parent), and Parent and the Surviving
Corporation, that such Person is the successor Stockholders’ Representative, and
shall Person shall be the successor Stockholders’ Representative hereunder. If
such Person notifies the Rights Agent, Parent and the Surviving Corporation in
writing that such Person declines to serve, the Rights Agent shall forthwith
notify the Person holding the next-largest quantity of the outstanding General
CVRs (and who is not a Competitor of

 

40



--------------------------------------------------------------------------------

Parent), and Parent and the Surviving Corporation, that such
next-largest-quantity Person is the successor Stockholders’ Representative, and
such next-largest-quantity Person shall be the successor Stockholders’
Representative hereunder. (And so on, to the extent as may be necessary.)

(d) Access and Confidentiality. Subject to prior execution and delivery (to
Parent and the Surviving Corporation) by the Stockholders’ Representative of a
reasonable and customary confidentiality/nonuse agreement, from and after the
Effective Time, Parent and the Surviving Corporation shall use commercially
reasonable efforts to provide the Stockholders’ Representative with reasonable
access to information about Parent and the Surviving Corporation (and their
respective Subsidiaries) and the reasonable assistance of the officers and
employees of the Surviving Corporation (and their respective Affiliates) upon
reasonable prior notice and during normal business hours, for purposes of
performing the duties of the Stockholders’ Representative under this
Section 5.16. Subject to prior execution and delivery (to Parent and the
Surviving Corporation) by the applicable holders of CVRs of a reasonable and
customary confidentiality/nonuse agreement, the Stockholders’ Representative may
forward any information and documentation it receives to such particular holders
of CVRs for the direct purpose of seeking to obtain the assent of the requisite
holders of CVRs before the delivery of a Notice of Objection or a Funding
Objection Notice or the filing of any other litigation or arbitration action or
dispute process of any kind. Notwithstanding the foregoing, the Stockholders’
Representative covenants and agrees that in no event shall the Stockholders’
Representative provide any such information or documentation to any Holder who
(i) is a Competitor of Parent or (ii) holds fewer than 1% of the total number of
General CVRs. For purposes of this Section 5.16, a “Competitor of Parent” shall
mean a pharmaceutical or biotechnology company engaged primarily in the
research, development or commercialization of any product that is directly
competitive (with respect to the indication treated by such product) with any
Company Program and expressly excluding any Person that is an institutional
investor.

(e) Compensation, Fees and Expenses of Stockholders’ Representative.

(i) In consideration of the Stockholders’ Representative’s obligations
hereunder, the Stockholders’ Representative shall be paid, from the
Stockholders’ Representative Fund, annual compensation in the amount of $45,000.

(ii) The actual and reasonable fees and expenses of the Stockholders’
Representative in performing its obligations hereunder shall be paid from the
Stockholders’ Representative Fund in the sole discretion of the Stockholders’
Representative. The Stockholders’ Representative shall keep, for a period of at
least five years following distribution, reasonable records and an accounting of
all distributions made from the Stockholders’ Representative Fund. Upon the
Closing, Parent shall wire $150,000 to the account set up for the Stockholders’
Representative Fund pursuant to wire instructions to be provided at least two
Business Days before the Closing Date. Pursuant to the terms of the CVR
Agreements, before the payment of any cash consideration to the holders of CVRs,
up to 1% of the aggregate amount of cash consideration payable to the holders of
CVRs shall be contributed to the Stockholders’ Representative Fund; provided,
that no such additional cash consideration shall be contributed to the
Stockholders’ Representative Fund if the available amount in the Stockholders’
Representative Fund would, together with the contribution, exceed $300,000 at
the time of such payment to the holders of the CVRs. Except as expressly set
forth herein, Parent and the Surviving Corporation shall have no obligation to
finance or reimburse the Stockholders’ Representative, the Stockholders’
Representative Fund, or the Stockholders’ Representative’s activities.

(f) Termination of Duties and Obligations. Subject to the following sentence,
the Stockholders’ Representative’s duties and obligations under this
Section 5.16 shall survive the Effective Time indefinitely. Upon the occurrence
of the Fund Distribution Date, the Stockholders’ Representative shall be
relieved of any and all duties and obligations under this Agreement or any of
the CVR Agreements except under the second sentence of Section 5.16(e)(ii).

 

41



--------------------------------------------------------------------------------

ARTICLE VI

CONDITIONS TO EACH PARTY’S OBLIGATION TO EFFECT THE MERGER

Section 6.01 Conditions to Obligations of Each Party Under This Agreement.

The respective obligations of each party to effect the Merger and the other
Transactions shall be subject to the satisfaction at or before the Effective
Time of the following conditions, any or all of which may be waived, in whole or
in part, to the extent permitted by applicable Legal Requirements:

(a) The Registration Statement shall have been declared effective by the SEC
under the Securities Act. No stop order suspending the effectiveness of the
Registration Statement shall have been issued by the SEC and no proceedings for
that purpose shall have been initiated or, to the Knowledge of Parent or the
Company, threatened by the SEC.

(b) The Company Stockholder Approval shall have been obtained.

(c) No temporary, preliminary or permanent order or injunction shall have been
issued by a court of competent jurisdiction and shall be continuing that
prohibits the consummation of the Merger, and no Legal Prohibition shall have
been enacted since the date of this Agreement and shall remain in effect.

Section 6.02 Additional Conditions to Obligations of Parent and Merger Sub.

The obligations of Parent and Merger Sub to effect the Merger and the other
transactions contemplated herein are also subject to the following conditions:

(a) Each of the representations and warranties of the Company set forth in the
Agreement (without giving effect to any “Company Material Adverse Effect” or
other materiality qualifications contained in such representations and
warranties) shall be true and correct as of the Effective Time as though made on
and as of the Effective Time (except that those representations and warranties
which address matters only as of a particular date need only be true and correct
as of such date), except for such inaccuracies, individually or in the
aggregate, that would not reasonably be expected to have a Company Material
Adverse Effect, and Parent shall have received a certificate of an executive
officer of the Company to that effect.

(b) The covenants of the Company contained in the Agreement that are required to
have been performed by the Company before the Effective Time shall have been
performed in all material respects, and Parent shall have received a certificate
of an executive officer of the Company to that effect and to the effect that
Section 6.02(c), Section 6.02(d), Section 6.02(e) and Section 6.02(f) have been
satisfied.

(c) Since the date of this Agreement, there shall not have occurred and be
continuing any event or development which, individually or in the aggregate, has
had or would reasonably be expected to have a Company Material Adverse Effect.

(d) No more than 1,750,000 Outstanding Company Shares shall be eligible to be
Dissenting Shares.

(e) The Company shall have delivered to Parent the resignations of each director
and officer of the Company and each Company Subsidiary, as such, each effective
as of the Effective Time.

(f) The Company shall have obtained consents or approvals from all parties in
the absence of whose consent or approval the consummation of the Merger and the
Transactions would violate or constitute a default under any Company Contract,
except for such violations or defaults as would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect,
impair in any material respect the ability of the Company to perform its
obligations hereunder or the ability of Parent to enjoy the intended benefit of
the Transactions, or prevent or materially delay consummation of the
Transactions; and the Company shall have

 

42



--------------------------------------------------------------------------------

obtained, made or received all consents or approvals of, or filings,
declarations or registrations with, any Governmental Entity necessary for the
execution and delivery of this Agreement and the CVR Agreements by the Company
and the consummation by the Company of the Transactions, other than (i) the
filing with the SEC of the post-Effective-Time filings required under, and
compliance with other applicable requirements of, the Exchange Act and the rules
of the NASDAQ Capital Market, (ii) the filing of the Certificate of Merger with
the Secretary of State of the State of Delaware pursuant to the DGCL, and
(iii) such consents, approvals, filings, declarations or registrations that, if
not obtained, made or given, would not, individually or in the aggregate,
reasonably be expected to have a Company Material Adverse Effect, impair in any
material respect the ability of the Company to perform its obligations hereunder
or the ability of Parent to enjoy the intended benefit of the Transactions, or
prevent or materially delay consummation of the Transactions.

(g) Parent shall have received from the Company (i) a properly executed
statement, dated as of the Effective Time, stating under penalties of perjury
that the Company is not, and has not been, a “United States real property
holding corporation” as defined in Section 897(c)(2) of the Code during the
applicable period described in Section 897(c)(1)(A)(ii) of the Code, in form and
substance reasonably acceptable to Parent, and (ii) proof reasonably
satisfactory to Parent that the Company has provided notice of such verification
to the Internal Revenue Service in accordance with the provisions of Treasury
Regulations Section 1.897-2(h)(2).

Section 6.03 Additional Conditions to Obligations of the Company.

The obligation of the Company to effect the Merger and the other transactions
contemplated herein are also subject to the following conditions:

(a) Each of the representations and warranties of Parent and Merger Sub set
forth in the Agreement (without giving effect to any “Parent Material Adverse
Effect” or other materiality qualifications contained in such representations
and warranties) shall be true and correct as of the Effective Time as though
made on and as of the Effective Time (except that those representations and
warranties which address matters only as of a particular date need only be true
and correct as of such date), except for such inaccuracies, individually or in
the aggregate, that would not reasonably be expected to have a Parent Material
Adverse Effect, and the Company shall have received a certificate of an
executive officer of Parent to that effect.

(b) The covenants of Parent and Merger Sub contained in the Agreement that are
required to have been performed by Parent and Merger Sub before the Effective
Time shall have been performed in all material respects, and the Company shall
have received a certificate of an executive officer of Parent to that effect and
to the effect that Section 6.03(c) has been satisfied.

(c) Since the date of this Agreement, there shall not have occurred and be
continuing any event or development which, individually or in the aggregate, has
had or would reasonably be expected to have a Parent Material Adverse Effect.

Section 6.04 Estoppel.

Notwithstanding anything to the contrary contained herein, no party whose
failure to take any action required to fulfill or satisfy any of the conditions
set forth in this Article VI may claim failure of such condition as grounds for
termination pursuant to Article VII of this Agreement.

ARTICLE VII

TERMINATION

Section 7.01 Termination.

This Agreement may be terminated and the Merger may be abandoned (before or
after the obtaining of the Company Stockholder Approval):

(a) by mutual written consent of the Company and Parent at any time before the
Effective Time;

 

43



--------------------------------------------------------------------------------

(b) by either Parent or the Company if the Company Stockholder Approval shall
not have been obtained by reason of the failure to obtain the required vote at
the Special Meeting or at any adjournment thereof;

(c) by Parent or the Company at any time after February 15, 2010 (the “Outside
Date”) if the Effective Time shall not have occurred on or before the Outside
Date (provided that the right to terminate this Agreement pursuant to this
Section 7.01(c) shall not be available to any party where the failure of such
party (or any Affiliate or Representative of such party) to fulfill any
obligation under this Agreement or any Voting Agreement has resulted in the
failure of the Effective Time to have occurred on or before the Outside Date;
and provided further that if the Registration Statement shall not have been
declared effective by the SEC on or before December 11, 2009, then for each day
after December 11, 2009 that the SEC has not declared the Registration Statement
to be effective, the Outside Date shall automatically be extended by one day
until such date as the SEC declares the Registration Statement to be effective
and, if the last day of such extension is not a Business Day, then until the
next Business Day; and provided further, in no event shall the Outside Date be
extended beyond February 26, 2010);

(d) by Parent or the Company if there shall be any Legal Prohibition in effect
preventing the consummation of the Merger; provided, however, that a party shall
not be permitted to terminate this Agreement pursuant to this Section 7.01(d) if
the existence of the Legal Prohibition is attributable to the failure of such
party (or any Affiliate or Representative of such party) to perform in any
material respect any covenant in this Agreement required to be performed by such
party (or any Affiliate or Representative of such party) at or before the
Effective Time, and provided, further, that the party seeking to terminate this
Agreement pursuant to this Section 7.01(d) shall have used its reasonable best
efforts to prevent such Legal Prohibition and to cause any such Legal
Prohibition to be vacated or otherwise rendered of no effect as soon as possible
and in any event by the Outside Date;

(e) by Parent if the Company Board shall have made a Company Change in
Recommendation;

(f) by the Company if the Company Board authorizes the Company, subject to
complying with the terms of this Agreement, to accept (or to enter into a
written agreement for a transaction constituting) a Superior Proposal; provided
that immediately before (or contemporaneous with) the termination of this
Agreement pursuant to this paragraph, the Company shall pay to Parent the
Termination Fee payable pursuant to Section 7.03(c);

(g) by Parent at any time before the Effective Time if: (i) the representations
and warranties of the Company set forth in this Agreement shall not be true and
correct on and as of the date of such determination as if made on such date
(other than those representations and warranties that address matters only as of
a particular date, which shall be true and correct as of such date), except
where the failure of any such representation or warranty to be true and correct
(without giving effect to any Company Material Adverse Effect or other
materiality qualifications set forth therein) would not, individually or in the
aggregate, reasonably be expected to have a Company Material Adverse Effect or
impair in any material respect the ability of the Company to perform its
obligations under this Agreement or the ability of Parent to enjoy in all
material respects the intended benefit of the Transactions; or (ii) the Company
shall have, in any material respect, breached or failed to perform or comply
with any obligation, agreement or covenant required by this Agreement to be
performed or complied with by it, which breach or failure (in each case under
clauses (i) and (ii)), following written notice thereof from Parent to the
Company, is not cured, or is incapable of being cured, on or before the Outside
Date; or

(h) by the Company at any time before the Effective Time if: (i) the
representations and warranties of Parent or Merger Sub set forth in this
Agreement shall not be true and correct on and as of the date of such
determination as if made on such date (other than those representations and
warranties that address matters only as of a particular date, which shall be
true and correct as of such date), except where the failure of any such
representation or warranty to be true and correct (without giving effect to any
Parent Material Adverse Effect or other materiality qualifications set forth
therein) would not, individually or in the aggregate, reasonably be expected to
have a Parent Material Adverse Effect or impair in any material respect the
ability of Parent or

 

44



--------------------------------------------------------------------------------

Merger Sub to perform their obligations under this Agreement; or (ii) Parent or
Merger Sub shall have, in any material respect, breached or failed to perform or
comply with any obligation, agreement or covenant required by this Agreement to
be performed or complied with by them, which breach or failure (in each case
under clauses (i) and (ii)), following written notice thereof from the Company
to Parent, is not cured, or is incapable of being cured, on or before the
Outside Date.

Section 7.02 Effect of Termination.

In the event of the termination of this Agreement as provided in Section 7.01,
written notice thereof shall forthwith be given to the other party or parties
specifying the provision hereof pursuant to which such termination is made and
this Agreement shall be of no further force or effect; provided, however, that:
(a) Section 5.08, this Section 7.02, Section 7.03, and Article VIII, and the
Confidentiality Agreement and the Confidentiality and Exclusivity Agreement
shall survive the termination of this Agreement and shall remain in full force
and effect; and (b) except as provided in Section 7.03, the termination of this
Agreement shall not relieve any party from any liability or damage that was the
result of fraud or the breach of any representation, warranty or covenant
contained in this Agreement before the date of such termination.

Section 7.03 Termination Fee.

(a) If: (i) this Agreement is validly terminated by either Parent or the Company
pursuant to Section 7.01(b) or Section 7.01(c); (ii) neither Parent not Merger
Sub shall have materially breached any of its representations, warranties or
covenants contained in this Agreement; and (iii) at or before the time of any
such termination of this Agreement an Acquisition Proposal shall have been made
(and such Acquisition Proposal shall not have been withdrawn before the time of
the termination of this Agreement) and within 12 months after the date of
termination of this Agreement, the Company or any Company Subsidiary consummates
an Acquisition Transaction (replacing for purposes of this Section 7.03(a),
“20%” in the definition thereof with “50%”) or enters into a Contract to
consummate an Acquisition Transaction that is subsequently consummated, then,
within two Business Days after such Acquisition Transaction is consummated the
Company shall pay the Termination Fee to Parent.

(b) If this Agreement is validly terminated by Parent pursuant to
Section 7.01(e) or Section 7.01(g), then, within two Business Days after such
termination, the Company shall pay the Termination Fee to Parent.

(c) If this Agreement is validly terminated by the Company pursuant to
Section 7.01(f), before (or contemporaneously with) and as a condition to the
effectiveness of such termination, the Company shall pay the Termination Fee to
Parent.

(d) Each of the parties hereto acknowledges that the agreements contained in
this Section 7.03 are an integral part of the transactions contemplated by this
Agreement and that the Termination Fee is not a penalty, but rather is
liquidated damages in a reasonable amount that will compensate Parent and Merger
Sub, as the case may be, in the circumstances in which such Termination Fee is
payable for the efforts and resources expended and opportunities foregone while
negotiating this Agreement and in reliance on this Agreement and on the
expectation of the consummation of the Transactions, which amount would
otherwise be impossible to calculate with precision.

(e) In circumstances under which the Termination Fee is payable and has been
paid, Parent and Merger Sub agree that (i) to the extent they have incurred
losses or damages in connection with this Agreement other than as a result of
fraud or intentional misconduct, their sole and exclusive remedy against the
Company and any of its directors, officers, Affiliates or Representatives for
any breach, loss or damage shall be to receive payment of the Termination Fee to
the extent provided in Section 7.03 and (ii) upon payment in full of such
amounts, (x) neither Parent nor Merger Sub shall have any other rights or claims
or seek damages against the Company or any of its directors, officers,
Affiliates or Representatives under this Agreement or otherwise, whether at law
or equity, in

 

45



--------------------------------------------------------------------------------

contract, in tort or otherwise, and (y) neither the Company nor any of its
directors, officers, Affiliates or Representatives shall have any further
liability or obligations relating to or arising out of this Agreement or the
Transactions.

ARTICLE VIII

MISCELLANEOUS PROVISIONS

Section 8.01 Amendment.

This Agreement may be amended with the written approval of the respective
parties at any time before the Effective Time; provided, however, that after the
Company Stockholder Approval shall have been obtained, no amendment shall be
made which by applicable Legal Requirements or any rule of any relevant national
securities exchange requires further approval of the stockholders of the
Company, without such further approval.

Section 8.02 Waiver.

(a) No failure on the part of any party to exercise any power, right, privilege
or remedy under this Agreement, and no delay on the part of any party in
exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.

(b) No party shall be deemed to have waived any claim arising out of this
Agreement, or any power, right, privilege or remedy under this Agreement, unless
the waiver of such claim, power, right, privilege or remedy is expressly set
forth in a written instrument duly executed and delivered on behalf of such
party; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.

Section 8.03 No Survival of Representations and Warranties.

None of the representations, warranties, covenants and other agreements of the
parties contained in this Agreement, or any claim with respect thereto, shall
survive the Effective Time, except for (and only to the extent that) those
covenants, agreements and other provisions contained herein that by their terms
apply or are to be performed in whole or in part after the Effective Time.

Section 8.04 Entire Agreement; Counterparts.

This Agreement, the CVR Agreements, the other agreements referred to herein, the
Confidentiality Agreement and the Confidentiality and Exclusivity Agreement
constitute the entire agreement of the parties hereto and supersede all prior or
contemporaneous agreements and understandings, both written and oral, among or
between any of the parties hereto with respect to the subject matter hereof and
thereof. This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which shall constitute one and the same
instrument.

Section 8.05 Applicable Legal Requirements; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement is made under, and shall be construed and enforced in
accordance with, the Legal Requirements of the State of Delaware applicable to
agreements made and to be performed solely therein. The parties hereto agree
that any Legal Proceeding seeking to enforce any provision of, or based on any
matter arising out of or in connection with, this Agreement or the transactions
contemplated hereby shall be brought in the Court of Chancery of the State of
Delaware, and each of the parties hereby irrevocably consents to the
jurisdiction of such court (and of the appropriate appellate courts therefrom)
in any such Legal Proceeding and

 

46



--------------------------------------------------------------------------------

irrevocably waives, to the fullest extent permitted by Legal Requirements, any
objection that it may now or hereafter have to the laying of the venue of such
Legal Proceeding in any such court or that any such Legal Proceeding brought in
any such court has been brought in an inconvenient forum. Each of the parties
hereto agrees that a final judgment in any such Legal Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Legal Requirements. Each party to this Agreement
irrevocably consents to service of process in the manner provided for notices in
Section 8.09. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by Legal
Requirements. Each party hereto agrees not to commence any legal proceedings
relating to or arising out of this Agreement or the transactions contemplated
hereby in any jurisdiction or courts other than as provided herein.

(b) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (B) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVERS,
(C) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (D) IT HAS BEEN INDUCED TO ENTER INTO
THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN
THIS SECTION 8.05(b).

Section 8.06 Payment of Expenses.

Whether or not the Merger is consummated, each party hereto shall pay its own
expenses incident to preparing for, entering into and carrying out this
Agreement and the Transactions. Nothing contained in this Agreement shall be
deemed to limit the right or ability of any party to this Agreement to pay such
expenses, as and when due and payable.

Section 8.07 Transfer Taxes.

All transfer, documentary, sales, use, stamp, registration and other
substantially similar Taxes and fees (including any penalties and interest)
incurred in connection with this Agreement (collectively, “Transfer Taxes”)
shall be paid by Parent and Merger Sub when due, and Parent and Merger Sub will,
at their own expense, file all necessary Tax Returns and other documentation
with respect to all such Transfer Taxes.

Section 8.08 Assignability; No Third Party Rights.

Before the Effective Time, neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned, in whole or in part, by
operation of a Legal Requirement or otherwise, by any of the parties without the
prior written consent of the other parties and any purported assignment without
such consent shall be void. This Agreement shall be binding upon, and shall be
enforceable by and inure to the benefit of, the parties hereto and their
respective permitted successors and assigns. Notwithstanding anything contained
herein to the contrary, Parent shall not consolidate with or merge into any
other Person or convey, transfer or lease its properties and assets
substantially as an entirety to any Person, unless the Person formed by such
consolidation or into which Purchaser is merged or the Person that acquires by
conveyance or transfer, or that leases, the properties and assets of Purchaser
substantially as an entirety shall expressly assume (or assumes by operation of
law) (a) payment (if and to the extent required) of all amounts that may become
payable under the CVR Agreements and (b) the performance of every duty and
covenant of the CVR Agreements on the part of Parent to

 

47



--------------------------------------------------------------------------------

be performed or observed; provided, further, Parent shall remain jointly and
severally liable for the foregoing obligations after the date of such transfer,
lease or similar transaction. Except (i) for the rights of stockholders and
holders of other securities to receive payment in accordance with Article II
after the Effective Time, (ii) as set forth in Section 5.09 and Section 5.10 and
(iii) for the right of the Company (but not of the Surviving Corporation), on
behalf of its stockholders, to pursue damages in the event of Parent’s or Merger
Sub’s breach of this Agreement, nothing in this Agreement, express or implied,
is intended to or shall confer upon any Person, other than the parties hereto,
any right, benefit or remedy of any nature. In circumstances in which the
stockholders of the Company do not have the right to seek remedies at law or
equity, the obligations of Parent and Merger Sub under this Agreement are
material to the Company’s execution of this Agreement and any failure by Parent
or Merger Sub to comply with the terms of this Agreement shall enable the
Company (but not the Surviving Corporation) to seek all remedies available at
law or equity to it and on behalf of the stockholders. To the extent permitted
by applicable Legal Requirements, it is expressly agreed that in no event shall
any former stockholders of the Company (as opposed to the Stockholders’
Representative) or any holders of CVRs (as opposed to the Stockholders’
Representative) have, after the Effective Time, any power or right to commence
or join in any Legal Proceeding based on or arising out of this Agreement or any
of the CVR Agreements.

Section 8.09 Notices.

All notices, requests, demands and other communications under this Agreement
shall be in writing and shall be deemed to have been duly given or made as
follows: (a) if sent by registered or certified mail in the United States return
receipt requested, upon receipt; (b) if sent designated for overnight delivery
by nationally recognized overnight air courier (such as Federal Express), upon
receipt of proof of delivery; (c) if sent by email before 5:00 p.m. California
time, when transmitted; (d) if sent by email after 5:00 p.m. California time, on
the following Business Day; and (e) if otherwise actually personally delivered,
when delivered, provided that such notices, requests, demands and other
communications are delivered to the address set forth below, or to such other
address as any party shall provide by like notice to the other parties to this
Agreement:

if to Parent or Merger Sub:

Ligand Pharmaceuticals Incorporated

10275 Science Center Drive

San Diego, CA 92121

Attention: John Higgins

Email: jhiggins@ligand.com

with a copy to:

Stradling Yocca Carlson & Rauth

4365 Executive Drive, Suite 1500

San Diego, CA 92121

Attention: Hayden Trubitt, Esq.

Email: htrubitt@sycr.com

if to the Company:

Metabasis Therapeutics, Inc.

11119 North Torrey Pines Road

La Jolla, CA 92037

Attention: David F. Hale

Email: dfhale@biopharmaventures.com

 

48



--------------------------------------------------------------------------------

with a copy to:

Cooley Godward Kronish LLP

4401 Eastgate Mall

San Diego, CA 92121

Attention: Jason Kent, Esq.

Email: jkent@cooley.com

if to the Stockholders’ Representative:

David F. Hale

1042-B N. El Camino Real

Suite 430

Encinitas, CA 92024

Email: dfhale@biopharmaventures.com

Section 8.10 Severability.

Any term or provision of this Agreement that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction. If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
parties hereto agree that the court making such determination shall have the
power to limit the term or provision, to delete specific words or phrases or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified. In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to negotiate in
good faith to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

Section 8.11 Obligation of Parent.

Parent shall ensure that each of Merger Sub and the Surviving Corporation duly
performs, satisfies and discharges on a timely basis each of the covenants,
obligations and liabilities of Merger Sub and (after the Effective Time) the
Surviving Corporation under this Agreement and the CVR Agreements.

Section 8.12 Specific Performance.

The parties hereto agree that irreparable damage would occur in the event any of
the provisions of this Agreement were not to be performed in accordance with the
terms hereof and that the parties shall be entitled to specific performance of
the terms hereof in addition to any other remedies at law or in equity. Each
party agrees to waive any requirement for the posting of, or securing of, a bond
in connection with any such remedy.

Section 8.13 Remedies.

All rights and remedies of either party hereto are cumulative of each other and
of every other right or remedy such party may otherwise have at law or in
equity, and the exercise of one or more rights or remedies shall not prejudice
or impair the concurrent or subsequent exercise of other rights or remedies.

Section 8.14 Construction.

(a) For purposes of this Agreement, whenever the context requires: the singular
number shall include the plural, and vice versa; the masculine gender shall
include the feminine and neuter genders; the feminine gender shall include the
masculine and neuter genders; and the neuter gender shall include the masculine
and feminine genders.

 

49



--------------------------------------------------------------------------------

(b) The parties hereto agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d) Except as otherwise indicated, all references in this Agreement to
“Articles” “Sections,” “Annexes,” “Exhibits” and “Schedules” are intended to
refer to Articles, Sections, Annexes, Exhibits or Schedules to this Agreement,
as the case may be.

(e) All references in this Agreement to a document or instrument having been
made available to such Party shall be deemed to include the making available of
such document or instrument to any Representative of such Party.

(f) All references in this Agreement to “$” are intended to refer to U.S.
dollars.

(g) Unless otherwise specifically provided for herein, the term “or” shall not
be deemed to be exclusive.

(h) The titles, captions or headings of the Sections and Subsections herein are
inserted for convenience of reference only and are not intended to be a part of
or to affect the meaning or interpretation of this Agreement.

Section 8.15 Further Action.

The parties hereto shall execute and deliver such certificates and other
documents and take such other actions as may be reasonably necessary or
appropriate in order to effect and to more perfectly evidence the Merger and the
Transactions, including, but not limited to, making filings, recordings or
publications required under the DGCL. Without limitation, if at any time after
the Effective Time any further action is necessary to vest in the Surviving
Corporation the title to all property or rights of Merger Sub or the Company,
the officers of the Surviving Entity are fully authorized in the name of Merger
Sub or the Company, as the case may be, to take, and shall take, any and all
such lawful action.

 

50



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent, Merger Sub, the Company and the Stockholders’
Representative have caused this Agreement to be executed as of the date first
written above.

 

LIGAND PHARMACEUTICALS INCORPORATED

By:

 

/s/ JOHN L. HIGGINS

Name:

  John L. Higgins

Title:

  CEO and President MOONSTONE ACQUISITION, INC.

By:

 

/s/ JOHN L. HIGGINS

Name:

  John L. Higgins

Title:

  CEO and President METABASIS THERAPEUTICS, INC.

By:

 

/s/ MARK D. ERION

Name:

  Mark D. Erion, Ph.D.

Title:

  President and Chief Executive Officer

DAVID F. HALE, as Stockholders’ Representative

By:

 

/s/ DAVID F. HALE

 

51



--------------------------------------------------------------------------------

EXHIBIT A: Roche CVR Agreement



--------------------------------------------------------------------------------

EXHIBIT B: TR Beta CVR Agreement



--------------------------------------------------------------------------------

EXHIBIT C: Glucagon CVR Agreement



--------------------------------------------------------------------------------

EXHIBIT D: General CVR Agreement



--------------------------------------------------------------------------------

EXHIBIT E: List of Potential Consultants

Edgardo Baracchini

David Bullough

Glenn Dourado

Barry Gumbiner